Exhibit 10.24

 

TERM LOAN AGREEMENT

 

Dated as of December 6, 2011

 

among

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

ARE-QRS CORP.

 

and

 

The Other Subsidiaries Party Hereto,

 

as the Borrowers,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

with

 

JPMORGAN CHASE BANK, N.A.

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Co-Syndication Agents,

 

ROYAL BANK OF CANADA

 

and

 

THE BANK OF NOVA SCOTIA,

 

as Co-Documentation Agents,

 

and

 

J.P. MORGAN SECURITIES LLC,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

 

as Joint Lead Arrangers and Joint Lead Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Terms

26

1.04

Times of Day

26

ARTICLE II THE COMMITMENTS AND BORROWINGS

26

2.01

Term Loans

26

2.02

Borrowings, Conversions and Continuations of Loans

27

2.03

[Reserved]

28

2.04

[Reserved]

28

2.05

Prepayments

28

2.06

[Reserved]

29

2.07

Repayment of Loans

29

2.08

Interest

29

2.09

Fees

29

2.10

Computation of Interest and Fees

30

2.11

Evidence of Debt

30

2.12

Payments Generally; Administrative Agent’s Clawback

30

2.13

Sharing of Payments by Lenders

31

2.14

Extension of Maturity Date

32

2.15

Increase in Commitments

33

2.16

Defaulting Lenders

33

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

34

3.01

Taxes

34

3.02

Illegality

36

3.03

Inability to Determine Rates

37

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

37

3.05

Compensation for Losses

38

3.06

Mitigation Obligations; Replacement of Lenders

39

3.07

Survival

39

ARTICLE IV CONDITIONS PRECEDENT TO THIS AGREEMENT AND THE BORROWING

40

4.01

Conditions of Effectiveness of this Agreement

40

4.02

Additional Conditions to Borrowing

41

ARTICLE V REPRESENTATIONS AND WARRANTIES

42

5.01

Existence, Qualification and Power; Compliance with Laws

42

5.02

Authorization; No Contravention

42

5.03

Governmental Authorization; Other Consents

42

5.04

Binding Effect

42

5.05

Financial Statements; No Material Adverse Effect

42

5.06

Litigation

43

5.07

No Default

43

5.08

Ownership of Property; Liens

43

5.09

Environmental Compliance

43

 

i

--------------------------------------------------------------------------------


 

5.10

Insurance

44

5.11

Taxes

44

5.12

ERISA Compliance

44

5.13

Subsidiaries; Equity Interests

45

5.14

Margin Regulations; Investment Company Act; REIT and Tax Status; Stock Exchange
Listing

45

5.15

Disclosure

45

5.16

Compliance with Laws

45

5.17

Intellectual Property; Licenses, Etc.

46

5.18

Initial Qualified Asset Pool Properties

46

5.19

Property

46

5.20

Brokers

46

5.21

Other Debt

47

5.22

Solvency

47

ARTICLE VI AFFIRMATIVE COVENANTS

47

6.01

Financial Statements

47

6.02

Certificates; Other Information

48

6.03

Payment of Obligations

50

6.04

Preservation of Existence, Etc.

50

6.05

Maintenance of Properties

50

6.06

Maintenance of Insurance

51

6.07

Compliance with Laws

51

6.08

Books and Records

51

6.09

Inspection Rights

51

6.10

Use of Proceeds

51

6.11

Occupancy Rate

52

6.12

Additional Borrowers

52

ARTICLE VII NEGATIVE COVENANTS

52

7.01

Liens

52

7.02

Investments

54

7.03

Fundamental Changes

55

7.04

Restricted Payments

55

7.05

Change in Nature of Business

56

7.06

Transactions with Affiliates

56

7.07

Burdensome Agreements

56

7.08

Use of Proceeds

56

7.09

Financial Covenants

56

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

57

8.01

Events of Default

57

8.02

Remedies Upon Event of Default

59

8.03

Application of Funds

59

ARTICLE IX ADMINISTRATIVE AGENT

60

9.01

Appointment and Authority

60

9.02

Rights as a Lender

60

9.03

Exculpatory Provisions

60

9.04

Reliance by Administrative Agent

61

 

ii

--------------------------------------------------------------------------------


 

9.05

Delegation of Duties

61

9.06

Successor Administrative Agent

61

9.07

Non-Reliance on Administrative Agent and Other Lenders

62

9.08

No Other Duties, Etc.

62

9.09

Administrative Agent May File Proofs of Claim

63

9.10

Collateral and Borrower Matters

63

9.11

No Obligations of Borrowers

64

ARTICLE X MISCELLANEOUS

64

10.01

Amendments, Etc.

64

10.02

Notices; Effectiveness; Electronic Communication

65

10.03

No Waiver; Cumulative Remedies

67

10.04

Expenses; Indemnity; Damage Waiver

67

10.05

Payments Set Aside

68

10.06

Successors and Assigns

69

10.07

Treatment of Certain Information; Confidentiality

72

10.08

Right of Setoff

74

10.09

Interest Rate Limitation

74

10.10

Counterparts; Integration; Effectiveness

75

10.11

Survival of Representations and Warranties

75

10.12

Severability

75

10.13

Replacement of Lenders

75

10.14

Governing Law; Jurisdiction; Etc.

76

10.15

Waiver of Jury Trial

77

10.16

USA PATRIOT Act Notice

77

10.17

Borrowers’ Obligations

77

10.18

ENTIRE AGREEMENT

81

10.19

Hazardous Material Indemnity

81

10.20

Release of a Borrower

82

10.21

No Advisory or Fiduciary Responsibility

82

10.22

[Reserved]

83

10.23

Release of Borrowers; Certain Exempt Subsidiaries

83

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Tech Square

 

2.01

Commitments and Applicable Percentages

 

5.18

Initial Qualified Asset Pool Properties

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

Form of

 

 

A

Loan Notice

B

Reserved

C

Note

D

Compliance Certificate

E

Assignment and Assumption

F

Joinder Agreement

G

Lender Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT is entered into as of December 6, 2011, among
Alexandria Real Estate Equities, Inc., a Maryland corporation (“Parent”),
Alexandria Real Estate Equities, L.P., a Delaware limited partnership
(“Operating Partnership”), ARE-QRS Corp., a Maryland corporation (“QRS”), the
other borrowers set forth on the signature pages of this Agreement, each other
Subsidiary of Parent which becomes a party to this Agreement as a borrower
(collectively, together with Parent, Operating Partnership and QRS, the
“Borrowers”); each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”); and Bank of America, N.A., as
Administrative Agent, with reference to the following Recitals:

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lenders provide a term loan
credit facility in an initial amount of $600,000,000 for the purposes described
herein; and

 

WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business or
division of, another Person or (b) at least a majority of the voting Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person.

 

“Act” has the meaning set forth in Section 10.16.

 

“Adjusted EBITDA” means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of Parent and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, minus
(b) the Capital Improvement Reserve for the Real Property of Parent and its
Subsidiaries, minus (c) (without duplication to the extent already deducted in
the calculation of EBITDA) any Minority Interest’s share of the EBITDA of Parent
and its Subsidiaries for such period.

 

“Adjusted Interest Expense” means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties,
cost or expense associated with the early extinguishment of Indebtedness or
deferred financing costs.

 

“Adjusted NOI” means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement

 

--------------------------------------------------------------------------------


 

Reserve for such Revenue-Producing Property, minus (c) any Minority Interest’s
share of the NOI of that Revenue-Producing Property.

 

“Adjusted Tangible Assets” means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of Parent and its Subsidiaries
as of that date, minus (b) Intangible Assets of Parent and its Subsidiaries as
of that date, plus (c) any Minority Interest’s share of Intangible Assets minus
(d) any Minority Interest’s share of Total Assets as of that date.

 

“Adjusted Total Indebtedness” means, as of any date of determination, without
duplication, an amount equal to (a) the aggregate Total Indebtedness of Parent
and its Subsidiaries as of such date of determination, minus (b) the aggregate
principal amount of any Indebtedness of Parent and its Subsidiaries included in
such aggregate Total Indebtedness under clause (a), as of such date of
determination, which, by its terms, matures within twenty-four (24) months after
such date of determination (such amount, as calculated in accordance with this
clause (b), the “Excluded Indebtedness”); provided, in no event shall such
Excluded Indebtedness exceed an amount equal to (i) cash and Cash Equivalents of
Parent and its Subsidiaries that are not subject to pledge, lien or control
agreement (excluding statutory liens in favor of any depositary bank where such
cash is maintained) minus (ii) $35,000,000 (it being agreed that Excluded
Indebtedness shall in no event be deemed a negative number).

 

“Adjusted Unencumbered Asset Value” means, as of any date of determination,
(a) the Unencumbered Asset Value minus (b) any value attributable to Qualified
Land and Qualified Development Assets in excess of 35% of the Unencumbered Asset
Value minus (c) any value attributable to Qualified Revenue-Producing
Properties, Qualified Land, Qualified Development Assets and Qualified Joint
Ventures that are located outside the United States or Canada in excess of 30%
of the Unencumbered Asset Value.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Parent
and the Lenders.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Term Loan Agreement, as it may be amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
following percentages (carried out to the ninth decimal place), as of the date
of determination:

 

2

--------------------------------------------------------------------------------


 

(a)        with respect to a Lender’s right to receive payments of interest,
fees, and principal with respect to Loans made by such Lender, the percentage
obtained by dividing (i) the aggregate outstanding principal amount of such
Lender’s Loans by (ii) the Loan Amount; and

 

(b)        the Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption or
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
or in the records of the Administrative Agent, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

 

 

Debt Rating

 

 

Applicable Rate for
Eurodollar Rate Loans

 

 

Applicable Rate for Base
Rate Loans

1

 

 

 > A / A2

 

 

1.05%

 

 

0.05%

2

 

 

 A- / A3

 

 

1.15%

 

 

0.15%

3

 

 

 BBB+ / Baal

 

 

1.25%

 

 

0.25%

4

 

 

 BBB / Baa2

 

 

1.50%

 

 

0.50%

5

 

 

 BBB- / Baa3

 

 

1.85%

 

 

0.85%

6

 

 

 Unrated or <BBB- / Baa3

 

 

2.30%

 

 

1.30%

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating (including as a result of the initial public
announcement of credit ratings with respect to Parent’s long-term unsecured debt
by at least one of the Rating Agencies) shall be effective during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change.

 

“Appraised Value” means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as-is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrowers be required to deliver updated appraisals more frequently than once
during any 24-month period).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Citigroup Global Markets Inc. (or one of its Affiliates),
in their capacities as joint lead arrangers and joint lead bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Qualifications” means, for any Real Property, the following criteria:

 

(a)         to the best of Borrowers’ knowledge and belief, such Real Property
does not have any title, survey, environmental or other defects that would give
rise to a materially adverse effect as to the value, use of or ability to sell
or refinance such property (it being understood and agreed that construction and
redevelopment in the ordinary course do not constitute a material adverse effect
on the value, use of or ability to sell or refinance such property);

 

(b)         such Real Property is Unencumbered;

 

(c)        such Real Property is either owned in fee simple absolute (or, in the
case of Qualified Development Assets and Qualified Revenue-Producing Properties,
through ownership of a condominium unit) or with a leasehold interest or similar
arrangement providing the right to occupy Real Property pursuant to a
Mortgageable Ground Lease, in either case, by the Parent, another Borrower or a
direct or indirect Subsidiary of the Parent;

 

(d)         subsequent to a Release Event, such Real Property is owned by (i) a
direct or indirect Subsidiary of the Parent (other than the Operating
Partnership) that is not obligated in respect of outstanding recourse
Indebtedness for borrowed money or (ii) the Parent or the Operating Partnership
or any other Borrower not released in accordance with Section 10.23; and

 

(e)         is located in the United States, Canada, Scotland, the United
Kingdom, Germany, Austria, France, Switzerland, the Netherlands, Belgium,
Sweden, Denmark, Norway, Finland, Ireland or Japan.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

4

--------------------------------------------------------------------------------


 

“Borrowers” has the meaning specified in the introductory paragraph hereto.  Any
reference to Borrowers herein shall be deemed to refer to each Person
constituting Borrowers, and the responsibilities, obligations and covenants of
each such Person under this Agreement and the other Loan Documents shall be
joint and several, unless expressly stated otherwise herein or the context
otherwise requires; provided, that each Borrower must be a Domestic Subsidiary
of the Parent; provided further, that the obligations of Borrowers with respect
to the delivery of reports, financial statements, certifications and requests
for Borrowings may be performed and executed by Parent with the effect of
binding all Borrowers; provided further that after a Release Event, Borrowers
shall mean the Parent, the Operating Partnership and any other Borrower not
released from its obligations under the Loan Documents in accordance with
Section 10.23.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders pursuant to Section 2.01 or pursuant to the terms of
Section 2.15.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Improvement Reserve” means, with respect to any Real Property now or
hereafter owned by the Parent or its Subsidiaries, an amount equal to thirty
cents ($.30) multiplied by the Net Rentable Area of the Real Property.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Capitalization Rate” means 7.75% or such greater amount pursuant to
Section 2.14.

 

“Cash” means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

 

“Cash Equivalents” means:

 

(a)        securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;

 

(b)        certificates of deposit, time deposits, demand deposits, eurodollar
time deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A-1 by S&P and P-1 by Moody’s;

 

5

--------------------------------------------------------------------------------


 

(c)        demand deposits on deposit in accounts maintained at commercial banks
having membership in the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder;

 

(d)        commercial paper of an issuer rated (at the time of acquisition
thereof) at least A-2 by S&P or P-2 by Moody’s and in either case having a term
of not more than one year; and

 

(e)        money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.

 

“Cash Interest Expense” means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.

 

“Change of Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding Common Stock, (b) during any period of 12 consecutive
months, individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new or replacement directors whose
election by the board of directors, or whose nomination for election, was
approved by a vote of at least a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for reelection was previously so approved) cease for any reason to
constitute a majority of the directors then in office, or (c) a “change of
control” as defined in any document governing Indebtedness or Preferred Equity
of Parent in excess of $75,000,000 which gives the holders of such Indebtedness
or Preferred Equity the right to accelerate or otherwise require payment of such
Indebtedness or Preferred Equity prior to the maturity date thereof.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, or taking effect of any law, rule,
regulation, guideline, decision, directive or treaty, (b) any change in any law,
rule, regulation, directive, guideline, decision, or treaty or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, law, rule,
treaty or directive (whether or not having the force of law) by any Governmental
Authority; provided that for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines, and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and been adopted
after the date of this Agreement.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrowers pursuant Section 2.01 (or any commitment to provide any additional
Loans pursuant to Section 2.15), in an aggregate principal amount on the Closing
Date not to exceed the amount set forth opposite such Lender’s name on Schedule
2.01 hereto or the amount set forth in the Assignment and Assumption or the
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Common Stock” means the common stock of Parent.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confidential Information” means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by
Borrowers or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of the Parent or any of its Subsidiaries that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software programs, software source documents,
manuals, documents, properties, names of tenants or potential tenants, vendors,
suppliers, distributors and consultants, and formulae related to the current,
future, and proposed products and services of the Parent or any of its
Subsidiaries or tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Confidential Information may be disclosed or accessible to the Administrative
Agent and the Lenders as embodied within tangible material (such as documents,
drawings, pictures, graphics, software, hardware, graphs, charts, or disks),
orally, or visually.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Rating” means, as of any date of determination, the higher of the credit
ratings then assigned to Parent’s long-term senior unsecured debt by either of
the Rating Agencies.  For purposes of the foregoing, a credit rating of BBB-
from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. 
A credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa.  It is the intention of the parties that if Parent shall
only obtain a Debt Rating from one of the Rating Agencies without seeking a
credit rating from the other of the Rating Agencies, the Borrowers shall be
entitled to the benefit of the Pricing Level for such credit rating.  If Parent
obtains a Debt Rating from both of the Rating Agencies, the higher of the two
ratings shall control, provided that the lower rating is only one level below
that of the higher rating.  If, however, the lower rating is more than one level
below that of the higher Debt Rating, the Pricing Level that is one level higher
than the lower Debt Rating shall apply.  If the Parent has only one Investment
Grade Rating, then that Debt Rating shall apply.  If Parent obtains a Debt
Rating from both of the Rating Agencies and thereafter loses such rating from
one of the Rating Agencies, the Parent shall be deemed to not have a Debt Rating
from such Rating Agency.  At any time, if either of the Rating Agencies shall no
longer perform the functions of a securities rating agency, then the Borrowers
and the Administrative Agent shall promptly negotiate in good faith to agree
upon a substitute rating agency or agencies (and to correlate the system of
ratings of each substitute rating agency with that of the rating agency being
replaced), and pending such

 

7

--------------------------------------------------------------------------------


 

amendment, the Debt Rating of the other of the Rating Agencies, if one has been
provided, shall continue to apply.  Notwithstanding the foregoing, until such
time as credit ratings are assigned to Parent’s long-term unsecured debt by at
least one of the Rating Agencies, “Debt Rating” shall mean the higher of
Parent’s long-term corporate issuer rating assigned by either of the Rating
Agencies.

 

“Debt Service” means, for any period with respect to a Person’s Indebtedness,
the sum of all Interest Charges and regularly scheduled principal payments due
and payable during such period, excluding any balloon payments due upon maturity
of the Indebtedness, refinancing of the Indebtedness or repayments thereof in
connection with asset sales; provided that Debt Service shall not include any
Minority Interest’s share of any of the foregoing.  Debt Service shall include
the portion of rent payable by a Person during such period under Capital Lease
Obligations that should be treated as principal in accordance with GAAP but
shall exclude Interest Charges related to committed construction loans.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent (with notice to the Borrowers
of such determination), has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Development Investments” means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development to be used principally for office, laboratory, research,
health sciences, technology, manufacturing or warehouse purposes and related
real property (and appurtenant amenities); provided, that, such Real Property or
any portion thereof will only constitute a Development Investment from the date
construction has commenced thereon until the date on which the Real Property and
applicable improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Documentation Agents” means Royal Bank of Canada and The Bank of Nova Scotia,
each in its capacity as co-documentation agent.

 

8

--------------------------------------------------------------------------------


 

“Dollar” and “$”mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to assets of the Person) for that period, plus (b) the
following to the extent deducted in calculating Net Income of such Person
(i) any non-recurring loss, plus (ii) Interest Expense for that period, plus
(iii) the aggregate amount of federal and state taxes on or measured by income
of such Person for that period (whether or not payable during that period), plus
(iv) depreciation, amortization and all other non-cash expenses (including
non-cash officer compensation and any write-down of goodwill pursuant to GAAP)
of such Person for that period, in each case as determined in accordance with
GAAP, plus (v) transaction costs and expenses in connection with any merger or
acquisition (whether or not consummated) not permitted to be capitalized
pursuant to GAAP, plus (vi) severance and restructuring charges plus
(vii) charges related to the early extinguishment of Indebtedness minus (c) any
non-operating, non-recurring gain to the extent included in calculating Net
Income of such Person (or attributable to assets of such Person).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Parent (on behalf of the Borrowers) (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement by any Borrower pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

 

“Equity Offering” means the issuance and sale by the Parent or the Operating
Partnership of any equity securities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA to
the extent that such determination could reasonably be expected to give rise to
a Material Adverse Effect; or (h) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrowers or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)        means, for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London interbank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; and

 

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

10

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Exchange Proceeds” means the net issuance proceeds from Equity Offerings, which
Borrowers have designated or otherwise stated that they intend to use to make
Restricted Payments on account of then existing Preferred Equity.

 

“Excluded Indebtedness” has the meaning set forth in the definition of Adjusted
Total Indebtedness.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (or any Person whose net income is measured with reference to it)
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located, or in which it is doing business, or in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrowers are located, (c) other than with respect to
an assignee pursuant to a request by the Borrowers under Section 10.13, any
United States Federal withholding tax that is imposed on amounts payable to such
Person at the time such Person becomes a party hereto (or designates a new
Lending Office) or is attributable to such Person’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Person (or its assignor, if any) was entitled, at the time
of its appointment or designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a) and (d) any United States Federal withholding
tax imposed by reason of a Lender’s failure to comply with the requirements of
Sections 1471 through 1474 of the Code or any applicable Treasury regulations
promulgated thereunder, or any official interpretations thereof.

 

“Existing Maturity Date” has the meaning set forth in Section 2.14(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means each letter agreement dated on or about November 9, 2011
executed and delivered by the Parent and to which any of the Arrangers and/or
the Administrative Agent are party, as the same may be amended from time to
time.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by (b)
an amount equal to (i) Debt Service of the Parent and its Subsidiaries for such
period, plus (ii) all Preferred Distributions (other than redemptions) of Parent
and its Subsidiaries during such period.

 

11

--------------------------------------------------------------------------------


 

            “Foreign Lender” means any Lender that is not a United States person
as defined in Section 7701(a)(30) of the Code.

 

            “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

 

            “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

 

            “Funds From Operations” means, with respect to any fiscal period and
without double counting, an amount equal to the Net Income (or deficit) of
Parent and its Subsidiaries for that period computed on a consolidated basis in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures; provided that Funds From Operations shall
exclude impairment charges, charges from the early extinguishment of
indebtedness and other non-cash charges. Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect Funds From
Operations on the same basis.  Funds From Operations shall be reported in
accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.

 

            “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

            “Governmental Authority” means the government of the United States
or any other nation, or of any political subdivision or instrumentality thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

            “Group Credit Agreement” has the meaning set forth in the definition
of Group Credit Loan Documents.

 

            “Group Credit Facility” means the revolving credit facility created
pursuant to the Group Credit Loan Documents.

 

            “Group Credit Loan Documents” means that certain Second Amended and
Restated Credit Agreement, dated as of October 31, 2006 (the “Group Credit
Agreement”), among the Operating Partnership, the Parent, QRS and each other
borrower thereunder, as borrowers, the lenders party thereto from time to time,
Bank of America, N.A., as administrative agent, and the arrangers and other
agents party thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of December 1, 2006, that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of May
2, 2007, and that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of January 28, 2011 and each other Loan Document (as defined
in the Group Credit Agreement as so amended and as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time)
relating thereto, each as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

12

--------------------------------------------------------------------------------


 

            “Guarantee” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

            “Hazardous Materials” means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated under any
Environmental Law.

 

            “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with

GAAP:

 

            (a)        all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

            (b)        all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances and bank guaranties;

 

            (c)        net obligations of such Person under any Swap Contract;

 

            (d)        all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);

 

            (e)        indebtedness (excluding prepaid interest thereon) secured
by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

            (f)        Capital Lease Obligations; and

 

            (g)        all Guarantees of such Person in respect of any of the
foregoing.

 

            For all purposes hereof, (i) the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or is otherwise liable for such Indebtedness, except
to

 

13

--------------------------------------------------------------------------------


 

the extent such Indebtedness is expressly made non-recourse to such Person and
(ii) Indebtedness shall not include any Minority Interest’s share of any of the
foregoing.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any Capital Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

 

            “Indemnified Taxes” means Taxes other than Excluded Taxes.

 

            “Indemnitees” has the meaning specified in Section 10.04(b).

 

            “Intangible Assets” means the value of all assets of a Person and
its Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.

 

            “Interest Charges” means, as of the last day of any fiscal period
and without double counting, the sum of (a) Cash Interest Expense of a Person,
plus (b) all interest currently payable in Cash by a Person which is incurred
during that fiscal period and capitalized under GAAP, minus (c) any Minority
Interest’s share of Cash Interest Expense.

 

            “Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio obtained by dividing (a) the sum of the aggregate Adjusted
NOI from the Qualified Asset Pool Properties for that fiscal quarter and the
preceding three full fiscal quarters, by (b) the aggregate Interest Charges for
such period in respect of the unsecured Indebtedness of the Parent and its
Subsidiaries.  The Interest Coverage Ratio shall be determined by the Borrowers
and shall be reasonably satisfactory to the Administrative Agent excluding
interest during construction to the extent capitalized.

 

            “Interest Expense” means, with respect to any Person as of the last
day of any fiscal period and without duplication, an amount equal to (a) all
interest, fees, charges and related expenses paid or payable (without
duplication) for that fiscal period by that Person to a lender in connection
with borrowed money (including any obligations for fees, charges and related
expenses payable to the issuer of any letter of credit) or the deferred purchase
price of assets that are considered “interest expense” under GAAP, plus (b) the
portion of rent paid or payable (without duplication) for that fiscal period by
that Person under Capital Lease Obligations that should be treated as interest
in accordance with Accounting Standards Codification Topic No. 840-30, minus (or
plus, as applicable) (c) amounts received (or paid) under Swap Contracts plus
(d) all other amounts considered to be “interest expense” under GAAP.

 

            “Interest Payment Date” means the fifth (5th) calendar day of each
month; provided that if the fifth (5th) calendar day of any month falls on a day
other than a Business Day, then the Interest Payment Date shall be the
immediately succeeding Business Day or, if such date would be after the Maturity
Date, the next preceding Business Day.

 

            “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or, in the case of
any Eurodollar Rate Loan, converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrowers in their applicable Loan Notice, as the case may be; provided
that:

 

            (i)         any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate

 

14

--------------------------------------------------------------------------------


 

Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

            (ii)        any Interest Period pertaining to a Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

 

            (iii)       no Interest Period shall extend beyond the Maturity
Date.

 

            “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof.

 

            “Investment Grade Rating” means a Debt Rating of BBB- or better from
S&P or a Debt Rating of Baa3 or better from Moody’s.

 

            “IP Rights” has the meaning specified in Section 5.17.

 

            “IRS” means the United States Internal Revenue Service.

 

            “Joinder Agreement” means a joinder agreement substantially in the
form attached hereto as Exhibit F.

 

            “Laws” means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

            “Lender” has the meaning specified in the introductory paragraph.

 

            “Lender Joinder Agreement” means a lender joinder agreement
substantially in the form attached hereto as Exhibit G.

 

            “Lender Party” has the meaning set forth in Section 10.07.

 

            “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrowers and the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) Adjusted Total Indebtedness
as of such date by (b) (i) Adjusted Tangible Assets as of such date minus (ii)
the amount of Excluded Indebtedness deducted in connection with the
determination of Adjusted Total Indebtedness as of such date.

 

            “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, deposit arrangement, encumbrance, lien (statutory or
other), charge, or other security interest or preferential arrangement in the
nature of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, other
than a precautionary financing statement with respect to a lease that is not in
the nature of a security interest).

 

“Loan” means a term loan of any Type made to Borrowers by the Lenders pursuant
to Section 2.01 or Section 2.15.

 

“Loan Amount” means, at any time, the aggregate principal amount of the Loans
then outstanding, which on the Closing Date is equal to $600,000,000.

 

            “Loan Documents” means this Agreement, each Note, each Fee Letter
and any other instrument, document or agreement from time to time delivered by a
Borrower in connection with this Agreement.

 

            “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Material Acquisition” means an Acquisition by Parent or any of its Subsidiaries
in which the value of the assets acquired in such Acquisition exceeds five per
cent (5%) of Total Assets of Parent and its Subsidiaries (after giving effect to
such Acquisition).

 

            “Material Adverse Effect” means any set of circumstances or events
which (a) has had or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of any Loan Document
(other than as a result of any action or inaction of the Administrative Agent or
any Lender), (b) has been or could reasonably be expected to be material and
adverse to the business or condition (financial or otherwise) of the Parent and
its Subsidiaries on a consolidated basis or (c) has materially impaired or could
reasonably be expected to materially impair the ability of Borrowers to perform
the Obligations.

 

            “Maturity Date” means the later of (a) January 31, 2016, and (b) if
the Existing Maturity Date is extended pursuant to Section 2.14, such extended
Maturity Date as determined pursuant to such Section 2.14.

 

            “Maximum Rate” has the meaning set forth in Section 10.09.

 

“Minimum Book Value” means, as of any date of determination, without
duplication, the sum of: (a) all consolidated assets of Parent and its
Subsidiaries as of that date, plus (b) Parent’s and its Subsidiaries’ minority
interest in unconsolidated assets as of that date, minus (i) Intangible Assets
of Parent and its Subsidiaries and (ii) Total Liabilities of Parent and its
Subsidiaries as of that date.

 

            “Minority Interest” means, with respect to any non-Wholly-Owned
Subsidiary, direct or indirect, of the Parent, any ownership interest of a third
party in such Subsidiary.

 

16

--------------------------------------------------------------------------------


 

            “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

 

            “Mortgageable Ground Lease” means on any date of determination, a
lease or similar arrangement providing the right to occupy Real Property (a)
which is granted by the fee owner of Real Property, (b) which has a remaining
term (calculated only once on the Closing Date or the date the Real Property
subject to such lease becomes a Qualified Asset Pool Property) of not less than
twenty-five (25) years, including extension options exercisable solely at the
discretion of a Borrower or any applicable Subsidiary, (c) under which no
material default has occurred and is continuing and (d) with respect to which a
security interest may be granted (i) without the consent of the lessor or (ii)
pursuant to the consent of the lessor, which consent has been granted.

 

            “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

            “Negative Pledge” means a Contractual Obligation that contains a
covenant binding on the Parent and its Subsidiaries that prohibits Liens on any
of their Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
property that is the subject of such Lien and (b) any such covenant that does
not apply to Liens which may secure the Obligations now or in the future.

 

            “Net Income” means, for any period and for any Person, the net
income of the Person for that period, determined in accordance with GAAP;
provided that there shall be excluded therefrom the net amount of any real
estate gains or losses.

 

            “Net Rentable Area” means with respect to any Real Property, the
floor area of any buildings, structures or improvements available for leasing to
tenants (excluding storage lockers and parking spaces) determined in accordance
with the Parent’s or its applicable Subsidiary’s rent roll for such Real
Property, the manner of such determination shall be consistently applied for all
Real Property, unless otherwise approved by the Administrative Agent.

 

            “NOI” means, with respect to any Revenue-Producing Property and with
respect to any fiscal period, the sum of (a) the net income of that
Revenue-Producing Property for that period, plus (b) Interest Expense of that
Revenue-Producing Property for that period, plus (c) the aggregate amount of
federal and state taxes on or measured by income of that Revenue-Producing
Property for that period (whether or not payable during that period), plus
(d) depreciation, amortization and all other non-cash expenses of that
Revenue-Producing Property for that period, in each case as determined in
accordance with GAAP.

 

            “Non-Recourse Debt” means Indebtedness of any Person for which the
liability of such Person (except with respect to fraud, Environmental Laws
liability, misapplication of funds, bankruptcy, transfer of collateral in
violation of the applicable loan documents, failure to obtain consent for
subordinate financing in violation of the applicable loan documents and other
exceptions customary in like transactions at the time of the incurrence of such
Indebtedness) either is contractually limited to collateral securing such
Indebtedness or is so limited by operation of Laws.

 

“Note” means a promissory note made by the Borrowers in favor of, and payable to
the order of, a Lender evidencing that portion of the Loan made by such Lender
substantially in the form of Exhibit C.  A Note shall be executed by the
Borrowers in favor of each Lender requesting such Note.

 

            “NYSE” means the New York Stock Exchange.

 

17

--------------------------------------------------------------------------------


 

            “Obligations” means all advances to, and debts, liabilities,
obligations of, any Borrower arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

            “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

            “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document; provided, however, that “Other Taxes”
shall not include such amounts to the extent imposed as a result of any transfer
by any Lender or the Administrative Agent of any interest in or under any Loan
Document.

 

            “Overnight Rate” means, for any day, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

            “Participant” has the meaning set forth in Section 10.06(d).

 

            “PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

            “Pension Plan” means any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) including a multiple employer plan but
not including a Multiemployer Plan; that is maintained or is contributed to by
the Parent or its Subsidiaries and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.

 

            “Permitted Purposes” has the meaning set forth in Section 10.07(a).

 

            “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

18

--------------------------------------------------------------------------------


 

            “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(2) of ERISA) established by the Borrowers, or with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

            “Platform” has the meaning set forth in Section 6.02.

 

            “Preferred Distributions” means for any period, the amount of any
and all Restricted Payments due and payable in cash by the Parent or any of its
Subsidiaries during such period to the holders of Preferred Equity but shall not
include any Minority Interest’s share of any such Restricted Payments.

 

            “Preferred Equity” means any form of preferred stock (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in Parent or any of its Subsidiaries that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.

 

            “Property” means all assets of the Parent and its Subsidiaries,
whether real property or personal property.

 

            “Public Lender” has the meaning set forth in Section 6.02.

 

            “Qualified Asset Pool Property” means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified Joint
Venture Property.

 

            “Qualified Development Asset” means a Real Property that:

 

(a)                            satisfies the Base Qualifications;

 

(b)                           constitutes a Development Investment; and

 

(c)                            does not otherwise constitute a Qualified
Revenue-Producing Property or Qualified Land.

 

“Qualified Joint Venture Property” means a Real Property, owned and controlled
by a direct or indirect non-wholly-owned subsidiary of the Parent, that is any
of a Qualified Revenue-Producing Property, Qualified Land and/or a Qualified
Development Asset.  For purposes of this definition “controlled” means exclusive
control of any disposition, refinancing and operating activity without the
consent of any other party (other than the Parent or any of its Wholly-Owned
Subsidiaries).  Notwithstanding the foregoing, the Tech Square Project shall be
deemed a Qualified Joint Venture Property so long as it meets the criteria set
forth above other than those matters set forth on Schedule 1.01.

 

“Qualified Land” means, as of any date of determination, without duplication,
Real Property that:

 

(a)                            satisfies the Base Qualifications;

 

(b)                           is entitled; and

 

(c)                            does not otherwise constitute a Qualified
Revenue-Producing Property or Qualified Development Asset.

 

“Qualified  Revenue-Producing  Property” means a Revenue-Producing Property
that:

 

19

--------------------------------------------------------------------------------


 

(a)                            satisfies the Base Qualifications;

 

(b)                           is occupied or available for occupancy (subject to
final tenant improvements); and

 

(c)                            does not otherwise constitute a Qualified
Development Asset or Qualified Land.

 

            “Rating Agencies” means (a) S&P and (b) Moody’s.

 

            “Real Property” means, as of any date of determination, real
property (together with the underlying real property interests and appurtenant
real property rights) then owned, leased or occupied by any Borrower or any of
its Subsidiaries.

 

            “Register” has the meaning specified in Section 10.06(c).

 

            “REIT Status” means, with respect to any Person, (a) the
qualification of such Person as a real estate investment trust under Sections
856 through 860 of the Code, and (b) the applicability to such Person and its
shareholders of the method of taxation provided for in Sections 857 et seq. of
the Code.

 

            “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

            “Release Event” has the meaning specified in Section 10.23.

 

            “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

 

            “Required Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of the Loan Amount.  The outstanding
Loans held, or deemed held, by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

            “Responsible Officer” means, (i) with respect to delivery of
executed copies of this Agreement or any Compliance Certificate, the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer or any executive vice president of a Borrower and (ii) for all other
purposes, the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer, secretary, assistant secretary or any executive
vice president of a Borrower.  Any document delivered hereunder that is signed
by a Responsible Officer of a Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

            “Restricted Payment” means, with respect to any equity interest or
any warrant or option to purchase an equity interest issued by the Parent or any
of its Subsidiaries, (a) the retirement, redemption, purchase or other
acquisition for Cash or for Property by the Parent or such Subsidiary of any
such security or interest (excluding any Indebtedness which by its terms is
convertible into an Equity Interest), (b) the declaration or (without
duplication) payment by the Parent or such Subsidiary of any dividend in Cash or
in Property on or with respect to any such security or interest, (c) any
Investment by the Parent or such Subsidiary in the holder of 5% or more of any
such security or interest if a purpose of such Investment is to avoid
characterization of the transaction as a Restricted Payment and (d) any other
payment in Cash or Property by the Parent or such Subsidiary constituting a
distribution under applicable Laws with respect to such security or interest.

 

20

--------------------------------------------------------------------------------


 

            “Revenue-Producing Property” means an identifiable improved Real
Property that is used principally for office, laboratory, research, health
sciences, technology, manufacturing or warehouse purposes and related real
property (and appurtenant amenities), or for such other revenue-producing
purposes as the Required Lenders may approve.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Report” means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the Parent pursuant to the Securities Exchange Act of 1934.

 

“Secured Debt” means Indebtedness of Parent or any of its Subsidiaries that is
secured by a Lien; provided, that Secured Debt shall not include any of the
Obligations.

 

“Secured Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) the Secured Debt of Parent
and its Subsidiaries as of such date by (b) the Adjusted Tangible Assets, as of
such date.

 

“Senior Financing Transaction” means the incurrence of senior unsecured
Indebtedness by the Parent or the Operating Partnership.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers (or any Borrower or subset of Borrowers).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

21

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A., each in
its capacity as co-syndication agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tech Square Project” means the seven building campus located in Cambridge,
Massachusetts aggregating approximately 1.2 million square feet.

 

“Total Assets” means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Unencumbered
Asset Value (it being understood that the Unencumbered Asset Value for any Real
Property that is not a Qualified Asset Pool Property shall be calculated as if
it was a Qualified Asset Pool Property).  In the event that a Person has an
ownership or other equity interest in any other Person, which investment is not
consolidated in accordance with GAAP (that is, such interest is a “minority
interest”), then the assets of a Person and its Subsidiaries shall include such
Person’s or its Subsidiaries’ allocable share of all assets of such Person in
which a minority interest is owned based on such Person’s respective ownership
interest in such other Person.

 

“Total Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties;

 

(c)       net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)        Capital Lease Obligations; and

 

22

--------------------------------------------------------------------------------


 

(g)       all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, Total Indebtedness shall not include any Minority
Interest’s share of any of the foregoing.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be (i) for any date on or
after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date referenced in clause (i), zero.  The amount
of any Capital Lease Obligation as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date.

 

“Total Liabilities” means all liabilities of a Person and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (without
duplication) all Indebtedness and Guarantees of such Person and its Subsidiaries
(determined on a consolidated basis), whether or not so classified; provided,
that, Total Liabilities shall not include any Minority Interest’s share of
liabilities.  In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a “minority interest”), then the
liabilities of a Person and its Subsidiaries shall include such Person’s or its
Subsidiaries’ allocable share of all liabilities of such Person in which a
minority interest is owned based on such Person’s respective ownership interest
in such other Person.

 

“Total Revolving Outstandings” means, in respect of the Group Credit Facility,
at any time, the sum of (i) the aggregate outstanding principal amount at such
time of all Revolving Loans plus (ii) the aggregate outstanding principal amount
at such time of all Swing Line Loans plus (iii) the aggregate outstanding amount
at such time of all L/C Obligations plus (iv) the aggregate outstanding
principal amount at such time of all Bid Loans, in each of the foregoing clauses
(i) through (iv), as such capitalized terms are defined under the Group Credit
Loan Documents.

 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of that Person).

 

“Trade Date” has the meaning set forth in Section 10.06(b).

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unencumbered” means, with respect to any Revenue-Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue-Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Liens permitted under Section 7.01 (other than Sections 7.01(r) and
(t)), (b) is not subject to any Negative Pledge and (c) is not held by a Person
any of whose direct or indirect equity interests are subject to a Lien or
Negative Pledge.

 

“Unencumbered Asset Value” means, as of any date of determination and without
double counting any item, the following amounts for the following types of Real
Property:

 

(a)       with respect to any Qualified Revenue-Producing Property owned for a
full four consecutive fiscal quarter period or longer, an amount equal to
(i) the Adjusted NOI of such Real

 

23

--------------------------------------------------------------------------------


 

Property for the prior four full consecutive fiscal quarters divided by (ii) the
Capitalization Rate; provided that in the event any such Real Property sustains
any material damage, the value of any business interruption insurance proceeds
owed to or received by the Borrowers during such period with respect to such
Qualified Revenue-Producing Property shall be included in the Adjusted NOI of
such Real Property for the periods from the date of such material damage until
such time as such Qualified Revenue-Producing Property becomes fully
operational.

 

(b)       with respect to any Qualified Revenue-Producing Property owned for
less than four full consecutive fiscal quarters, an amount equal to (i) the
Adjusted NOI of such Real Property for the period which the applicable Borrower
or Subsidiary has owned and operated such Real Property, adjusted by the Parent
to an annual Adjusted NOI in a manner reasonably acceptable to the
Administrative Agent, divided by (ii) the Capitalization Rate; provided that in
the event any such Real Property sustains any material damage, the value of any
business interruption insurance proceeds owed to or received by the Borrowers
during such period with respect to such Qualified Revenue-Producing Property
shall be included in the Adjusted NOI of such Real Property for the periods from
the date of such material damage until such time as such Qualified
Revenue-Producing Property becomes fully operational.

 

(c)       with respect to Qualified Revenue-Producing Property that is being
renovated or with respect to which a partial or total renovation was recently
completed, an amount as determined at the sole election of the Administrative
Agent based on (i) the annualized Adjusted NOI with respect to such Real
Property, annualized based on bona fide, arms length signed tenant leases which
are in full force and effect requiring current rental payments, divided by the
Capitalization Rate, or (ii) the cost basis of such Real Property determined in
accordance with GAAP multiplied by the Borrowers’ or their Subsidiaries’
percentage ownership interest in such Qualified Revenue Property.

 

(d)       with respect to any Real Property that constitutes Qualified Land, an
amount equal to, at the option of the Borrowers, (i) the cost basis as
determined in accordance with GAAP or the Appraised Value (if any) of such
Qualified Land multiplied by (ii) the Borrowers’ or their Subsidiaries’
percentage ownership interest in such Qualified Land.

 

(e)        with respect to any Real Property that constitutes Qualified
Development Assets, an amount equal to (i) the cost basis as determined in
accordance with GAAP of such Qualified Development Asset multiplied by (ii) the
Borrowers’ or their Subsidiaries’ percentage ownership interest in such
Qualified Development Asset; provided that if all or any portion of a Qualified
Development Asset is materially damaged, the value of such Qualified Development
Asset shall be the amount assigned to such Qualified Development Asset prior to
the damage less the amount (as determined by the Borrowers in good faith) by
which the casualty insurance proceeds that are owed or received in respect of
such casualty event are insufficient to restore such Qualified Development Asset
for a period of up to the lesser of (x) 365 days following such casualty event
and (y) the date such Qualified Development Asset is restored and fully
functional.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrelated Person” means any Person other than (i) a Subsidiary of Parent,
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of Parent and its Subsidiaries or (iii) any Person that held
Common Stock on the day prior to the effective date of Parent’s registration
statement under the Securities Act of 1933 covering the initial public offering
of Common Stock.

 

24

--------------------------------------------------------------------------------


 

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of Borrowers and their Subsidiaries that are not subject to
pledge, lien or control agreement (excluding statutory liens in favor of any
depositary bank where such cash is maintained), less (b) the sum of
(i) $20,000,000, (ii) amounts included in the foregoing clause (a) that are with
a Person other than the Borrowers and their Subsidiaries as deposits or security
for contractual obligations and (iii) the Total Revolving Outstandings.

 

“Unsecured Debt Yield” means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (i) the aggregate Adjusted NOI from the
Qualified Asset Pool Properties for the prior four (4) consecutive fiscal
quarters if owned for the preceding four (4) fiscal quarters, or the Adjusted
NOI for the period owned, annualized, if owned for fewer than four
(4) consecutive quarters, or for Qualified Revenue-Producing Properties that are
being renovated or with respect to which a partial or total renovation was
recently completed, an amount as determined at the sole election of the
Administrative Agent based on the annualized Adjusted NOI with respect to such
Real Property, annualized based on bona fide, arms length signed tenant leases
which are in full force and effect requiring current rental payments, to
(ii) the aggregate unsecured Indebtedness of the Parent and its Subsidiaries
less Unrestricted Cash as of that date; provided, however, that any Adjusted NOI
generated by the Qualified Asset Pool Properties from assets located outside of
the United States and Canada that exceeds 30% of total Adjusted NOI of the
Qualified Asset Pool Properties utilized in part (i) above shall be deducted
therefrom.

 

“Unsecured Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (a) aggregate unsecured Indebtedness of
Parent and its Subsidiaries as of that date to (b) the Adjusted Unencumbered
Asset Value as of that date.

 

“Wholly-Owned Subsidiary” means a Subsidiary of Parent, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Parent, except for director’s qualifying shares required by applicable Laws.

 

1.02     Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof; (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting

 

25

--------------------------------------------------------------------------------


 

such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, the effects of FASB
ASC 825 on financial liabilities shall be disregarded.

 

(b)        Changes in GAAP or Funds From Operations.  If at any time any change
in GAAP or the calculation of Funds From Operations would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrowers or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or Funds From Operations (subject to the approval of the Required
Lenders, the Administrative Agent and the Borrowers); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or Funds From Operations, as applicable, prior to such
change therein and (ii) upon written request, the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or Funds From Operations.

 

1.04     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

2.01     Term Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to fund the portion of the Loan Amount represented by its Commitment to
the Borrowers on the Closing Date in an

 

26

--------------------------------------------------------------------------------


 

aggregate amount not to exceed such Lender’s Commitment or the Loan Amount.  The
initial Loans shall be in Dollars and drawn in a single Borrowing on the Closing
Date.  The Lenders shall have no commitments hereunder to fund any additional
Loans after the Borrowing on the Closing Date unless agreed to pursuant to
Section 2.15.  To the extent all or any portion of the Loans are repaid or
prepaid, they may not be reborrowed.  All Loans advanced on the Closing Date
shall be Base Rate Loans unless the Borrowers shall have delivered at least
three Business Days prior to the Closing Date, a funding indemnity letter in
form and substance reasonably satisfactory to the Administrative Agent. 
Thereafter, Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)        The Borrowing on the Closing Date, any Borrowing pursuant to the
terms of Section 2.15, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrowers’
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 12:00 Noon three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) 12:00 Noon on the Business Day prior to the requested date of any Borrowing
of Base Rate Loans, and (iii) 12:00 Noon on the Business Day prior to the
requested date of any conversion of Eurodollar Rate Loans to Base Rate Loans;
provided, however, that if the Borrowers wish to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” (x) the applicable notice
must be received by the Administrative Agent not later than 12:00 Noon four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them and (y) not later than
12:00 Noon, three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans, the Administrative Agent
shall notify the Borrowers (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Parent.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrowers are requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrowers fail to specify a
Type of Loan in a Loan Notice or if the Borrowers fail to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrowers
request a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one month.

 

(b)        (i)         Following receipt of a Loan Notice in connection with the
continuation or conversion of any Loans, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrowers, the Administrative Agent shall notify

 

27

--------------------------------------------------------------------------------


 

each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection.

 

(ii)        In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (A) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (B) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrowers.

 

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.

 

(d)        The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

 

2.03     [Reserved].

 

2.04     [Reserved].

 

2.05     Prepayments.

 

The Borrowers may, upon written notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 Noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the Business Day
prior to the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date, the amount of such
prepayment, and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice and the
contents thereof and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.

 

28

--------------------------------------------------------------------------------


 

2.06     [Reserved].

 

2.07     Repayment of Loans.

 

The Borrowers shall repay on the Maturity Date the aggregate principal amount of
the Loans outstanding on such date, together with all interest and accrued fees
related thereto.

 

2.08     Interest.

 

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate;  and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)        (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)        If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)       Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto (for interest accrued through the last
day of the prior month) and at such other times as may be specified herein. 
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09     Fees.

 

(a)        The Borrowers shall pay to (i) the Administrative Agent, for its own
account and for the account of the Lenders, and (ii) each applicable Arranger,
for its own account, fees, in Dollars, in the amounts and at the times specified
in the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(b)        The Borrowers shall pay to the Administrative Agent and the Lenders
such fees, in Dollars, as shall have been separately agreed upon in writing in
the amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

29

--------------------------------------------------------------------------------


 

2.10     Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11     Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

2.12     Payments Generally; Administrative Agent’s Clawback.

 

(a)        General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
11:00 a.m. on the date specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                              (i)         Funding by Lenders: Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender

 

30

--------------------------------------------------------------------------------


 

has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to such Borrowing.  If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)        Payments by Borrowers: Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrowers have
not in fact made such payment and without relieving the Borrowers’ obligation to
make such payment, then each of the severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.04(c).

 

(e)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans

 

31

--------------------------------------------------------------------------------


 

made by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(a)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Borrower party hereto consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14       Extension of Maturity Date.

 

(a)          Requests for Extension of Maturity Date.  The Borrowers may on a
one-time basis, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not earlier than 90 days prior to, and not later than 30 days prior
to, the Maturity Date then in effect hereunder (the “Existing Maturity Date”),
cause each Lender to extend such Lender’s Existing Maturity Date to January 31,
2017 and each Lender shall extend such Lender’s Maturity Date to January 31,
2017 in accordance with this Section 2.14(a) and subject to clause (b) below.

 

(b)          Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective unless:

 

(i)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

 

(ii)          the representations and warranties contained in this Agreement are
true and correct in all material respects, on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, only as of such specific date), and except that the
representations and warranties contained in subsections (a), (b) and (d) of
Section 5.05 shall be deemed to refer to the most recent statements and
projections furnished pursuant to Sections 6.01(a) and (b) and 6.02(b),
respectively;

 

(iii)         the Borrowers pay the Administrative Agent, for distribution to
the Lenders, based on their Applicable Percentage, an extension fee on or prior
to the Existing Maturity Date

 

32

--------------------------------------------------------------------------------


 

in an amount equal to the product of (i) 0.15%, multiplied by (ii) the Loan
Amount at the time of the extension; and

 

(iv)         the Capitalization Rate shall be increased on the date of such
extension of the Existing Maturity Date if requested by the Required Lenders;
provided that (A) the Capitalization Rate may not be increased more than .50%
greater than the Capitalization Rate then in effect and in no event shall the
Capitalization Rate exceed 8.25% and (B) the Capitalization Rate may not be
increased on more than one occasion.

 

(c)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.15       Increase in Commitments.

 

(a)          New Term Tranches.  The Borrowers shall have the right from time to
time, after the Closing Date and prior to the Maturity Date, and subject to the
conditions set forth below, to request new tranches of term loans; provided that
(i) no Default or Event of Default shall exist at the time of such new term
tranche or after giving effect thereto, (ii) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects, on and as of the date of the funding of the new term tranche,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case, they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15(a), the representations and warranties contained in
subsections (a), (b) and (d) of Section 5.05 shall be deemed to refer to the
most recent statements and projections furnished pursuant to
Sections 6.01(a) and (b) and 6.02(b), respectively, (iii) no Lender shall be
required to participate in any such term tranche without its written consent,
(iv) the aggregate principal amount of such new term loan tranches after the
Closing Date shall not exceed $250,000,000, (v) the maturity date for such new
term loan tranche shall be the Maturity Date, (vi) the Borrowers and the Lenders
providing such term tranche shall enter into an amendment to this Agreement as
is necessary to evidence such new term tranche and all issues related thereto,
including but not limited to, pricing of such new term loan tranche, and all
Lenders not providing such new term loan tranche hereby consent to such limited
scope amendment without future consent rights, and (vii) Schedule 2.01 shall be
amended to reflect the addition of any term loan tranche and the commitments
related thereto.

 

Any new term loan tranche may be provided by one or more existing Lenders (at
the sole discretion of any such existing Lender) or by one or more institutions
that is not an existing Lender; provided that any such new institution (A) must
conform to the definition of Eligible Assignee and (B) must become a Lender
under this agreement by execution of a Lender Joinder Agreement substantially in
the form of Exhibit G or of counterparts to this agreement in a manner
reasonably acceptable to the Administrative Agent.

 

(b)          Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

2.16       Defaulting Lenders.

 

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

33

--------------------------------------------------------------------------------


 

(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders, as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; third, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)          Defaulting Lender Cure.  If the Borrowers and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages whereupon that Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or each Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

34

--------------------------------------------------------------------------------


 

(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)          Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent and each Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, setting forth in reasonable detail the basis for such
amounts, shall be conclusive absent manifest error.

 

(d)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Status of Lenders.  Any Administrative Agent or Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrowers are resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law and
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Administrative Agent or Lender, if requested by
the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law and reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Administrative Agent or
Lender is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing any Administrative Agent or
Lender shall deliver to the Borrowers and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Person becomes a party to this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Person is legally entitled to do so), whichever of the following is
applicable:

 

(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(ii)          duly completed copies of IRS Form W-8ECI,

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881 (c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN,

 

35

--------------------------------------------------------------------------------


 

(iv)         in the case of any Administrative Agent or Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, duly
completed copies of IRS W-9, establishing a complete exemption from backup
withholding taxes; provided, however, that such a Person that the Borrowers are
entitled to treat as an “exempt recipient” (without regard to whether any
Borrower has requested any certificates or forms in this respect) shall not be
required to provide such form, and/or

 

(v)          any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

 

(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 3.01, it shall pay to the Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses and net of any
loss or gain realized in the conversion of such funds from or to another
currency of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02       Illegality.

 

If any Lender determines in good faith that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such

 

36

--------------------------------------------------------------------------------


 

Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03       Inability to Determine Rates.

 

If the Required Lenders determine in good faith that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) deposits are not being offered to banks in the
applicable offshore interbank market for Dollars for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04       Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally.  If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)); or

 

(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any participation in any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax); or

 

(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein (other than with respect to Taxes,
which shall be governed solely by Section 3.01);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrowers will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

 

37

--------------------------------------------------------------------------------


 

(b)          Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)          Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case, shall be due and payable on each date
on which interest is payable on such Loan; provided, the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

38

--------------------------------------------------------------------------------


 

(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrowers; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.13,

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits).  The
Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.  A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender (with a copy to the Administrative Agent), setting
forth in reasonable detail the basis for such amounts, shall be conclusive
absent manifest error.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if material amounts are paid to such Lender under Section 3.05,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07       Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

39

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO
THIS AGREEMENT AND THE BORROWING

 

4.01       Conditions of Effectiveness of this Agreement.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its Loan on the Closing Date hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic imaging transmission (e.g.
“pdf” via e-mail) (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Borrower (to the
extent applicable), each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)           executed counterparts of this Agreement;

 

(ii)          a Note executed by the Borrowers in favor of each Lender
requesting a Note;

 

(iii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized as of the date hereof to
act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Borrower is a party;

 

(iv)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed
(including, without limitation, articles or certificates of incorporation or
other charter documents and bylaws or other governance documents of each
Borrower), and that each Borrower is validly existing and in good standing in
its jurisdiction of organization and the tax identification number for each
Borrower;

 

(v)          favorable opinions of each counsel to the Borrowers, addressed to
the Administrative Agent and each Lender, as to the matters concerning the
Borrowers and the Loan Documents as the Required Lenders may reasonably request;

 

(vi)         a certificate of a Responsible Officer of the Parent either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Borrower and the
validity against such Borrower of the Loan Documents to which it is a party
(other than such consents and approvals delivered pursuant to
Section 4.01(a)(iii)), and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required (other than such consents and approvals delivered
pursuant to Section 4.01(a)(iii));

 

(vii)       a certificate signed by a Responsible Officer of the Parent
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there

 

40

--------------------------------------------------------------------------------


 

has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) the Debt
Rating as of the Closing Date;

 

(viii)      payment instructions for cash proceeds of the Loan Amount received
by the Borrowers on the Closing Date; and

 

(ix)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

(b)          Any fees required to be paid by the Borrowers to the Administrative
Agent or to the Lenders on or before the Closing Date shall have been, or
concurrently with the Closing Date are being, paid.

 

(c)          Unless waived by the Administrative Agent, the Borrowers shall have
paid all reasonable and documented fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02       Additional Conditions to Borrowing.

 

The obligation of each Lender to make its Loan on the Closing Date or pursuant
to Section 2.15 is subject to the following conditions precedent:

 

(a)          The representations and warranties of the Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of Borrowing in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(b)          No Default or Event of Default shall exist, or would result from
the proposed Borrowing or from the application of the proceeds thereof.

 

(c)          The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01       Existence, Qualification and Power; Compliance with Laws.

 

The Parent and each of its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent permitted by Sections 7.03,
or 10.20, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

5.02       Authorization; No Contravention.

 

The execution, delivery and performance by each Borrower of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03       Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Document.

 

5.04       Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Borrower party thereto. 
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of each Borrower party
thereto, enforceable against each such Borrower in accordance with its terms.

 

5.05       Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

42

--------------------------------------------------------------------------------


 

(b)          The unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries dated September 30, 2011, and the related consolidated statements
of income or operations and cash flows for the nine months ended on that date
fairly present in all material respects the financial condition of the Borrowers
and their Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)          The consolidated financial projections of the Parent previously
delivered to the Administrative Agent for the 2011, 2012 and 2013 fiscal years
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts (it being understood that such financial projections
are subject to uncertainties and contingencies, which may be beyond the control
of the Borrowers and their Subsidiaries and that no assurance is given by the
Borrowers that such projections will be realized).

 

5.06       Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any of their Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07       No Default.

 

Neither any Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08       Ownership of Property; Liens.

 

Each of the Borrowers and their Subsidiaries has good record and marketable
title in fee simple (subject to the rights of other parties as owners of
condominium units) to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

5.09       Environmental Compliance.

 

The Borrowers and their Subsidiaries have conducted in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

43

--------------------------------------------------------------------------------


 

5.10       Insurance.

 

The properties of each Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts and with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates.

 

5.11       Taxes.

 

The Borrowers and their Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed and have paid all Federal,
state and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
Borrowers or any of their Subsidiaries that would, if made, have a Material
Adverse Effect.  As of the date hereof neither any Borrower nor any Subsidiary
thereof is party to any material tax sharing agreement.

 

5.12       ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)          There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither the Borrowers nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrowers and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher except where the
failure to attain such funding target attainment percentage could not reasonably
be expected to give rise to a Material Adverse Effect, and neither the Borrowers
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date except where
such drop in funding target attainment percentage could not reasonably be
expected to give rise to a Material Adverse Effect;

 

44

--------------------------------------------------------------------------------


 

and (iv) neither the Borrowers nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

 

5.13       Subsidiaries; Equity Interests.

 

All of the outstanding Equity Interests in the Parent’s Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Parent or
another Borrower, directly or indirectly, free and clear of all Liens except as
permitted under this Agreement.

 

5.14       Margin Regulations; Investment Company Act; REIT and Tax Status;
Stock Exchange Listing.

 

(a)          No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No proceeds of any
Borrowing will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

(b)          None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

(c)          Except as disclosed to Administrative Agent, as of the Closing
Date, none of Borrowers is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

 

(d)          The Parent currently has REIT Status and has maintained REIT Status
on a continuous basis since its formation.  The shares of common stock of the
Parent are listed on the NYSE, American Stock Exchange or NASDAQ Stock Exchange.

 

5.15       Disclosure.

 

Each Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that such financial projections are subject to uncertainties and contingencies,
which may be beyond the control of the Borrowers and their Subsidiaries and that
no assurance is given by the Borrowers that such projections will be realized).

 

5.16       Compliance with Laws.

 

Each Borrower and each of its Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply

 

45

--------------------------------------------------------------------------------


 

therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17       Intellectual Property; Licenses, Etc.

 

Each Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except to the extent that failure to so own or possess such IP Rights
could not reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrowers, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.18       Initial Qualified Asset Pool Properties.

 

The Properties described on Schedule 5.18 are, as of the Closing Date, Qualified
Asset Pool Properties.

 

5.19       Property.

 

All of the Borrowers’ and their respective Subsidiaries’ Properties are in good
repair and condition, subject to ordinary wear and tear, other than with respect
to deferred maintenance existing as of the date of acquisition of such Property
and except for such defects relating to properties, other than Qualified Asset
Pool Properties, which would not have a Material Adverse Effect.  The Borrowers
and their respective Subsidiaries further have completed or caused to be
completed an appropriate investigation of the environmental condition of each
such Property as of (a) the date of the Borrowers’ or such Subsidiaries’
purchase thereof or (b) the date upon which such Property was last security for
Indebtedness of such Borrower or such Subsidiary if such financing was not
closed on or about the date of the acquisition of such property, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental consultant in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation, as to Qualified Asset Pool Properties, has been disclosed in writing
to the Administrative Agent and satisfactory remediation actions are being
taken.  There are no unpaid or outstanding real estate or other taxes or
assessments on or against any Property of any Borrower or any of their
respective Subsidiaries which are payable by such Person (except only real
estate or other taxes or assessments, that are not yet due and payable).  There
are no pending eminent domain proceedings against any Qualified Asset Pool
Property, and, to the knowledge of the Borrowers, no such proceedings are
presently threatened or contemplated by any taking authority which may
individually or in the aggregate have a Material Adverse Effect.  None of the
Property of Borrowers or their respective Subsidiaries is now damaged or injured
as a result of any fire, explosion, accident, flood or other casualty in any
manner which individually or in the aggregate would have a Material Adverse
Effect.

 

5.20       Brokers.

 

None of the Borrowers or any of their respective Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

 

46

--------------------------------------------------------------------------------


 

5.21       Other Debt.

 

None of the Borrowers or any of their respective Subsidiaries is in default
(after expiration of all applicable grace and cure periods) in the payment of
any other Indebtedness or under any mortgage, deed of trust, security agreement,
financing agreement or indenture involving Indebtedness of $50,000,000 or more
or under any other material agreement or lease to which any of them is a party. 
None of the Borrowers is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time of payment of any
of the Obligations to any other indebtedness or obligation of such Borrower.

 

5.22       Solvency.

 

As of the Closing Date and after giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, including all of the Loans made
hereunder, the Borrowers and their Subsidiaries (on a consolidated basis) are
solvent on a balance sheet basis such that the sum of the Borrowers’ and their
Subsidiaries’ assets exceeds the sum of the Borrowers’ and their Subsidiaries’
liabilities, the Borrowers and their Subsidiaries are able to pay their debts as
they become due, and the Borrowers and their Subsidiaries have sufficient
capital to carry on their business.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, the Borrowers shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause each Subsidiary
to:

 

6.01       Financial Statements.

 

Deliver to the Administrative Agent (for distribution to each Lender), in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)          As soon as practicable, and in any event within 90 days after the
end of each fiscal year, the consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of Parent and
its Subsidiaries for such fiscal year, all in reasonable detail.  Such financial
statements shall be prepared in accordance with GAAP, consistently applied,
audited and shall be accompanied by a report of Ernst & Young LLP or other
independent public accountants of recognized standing selected by Parent and
reasonably satisfactory to the Required Lenders (any “Big 4” accounting firm
shall be deemed satisfactory to the Required Lenders), which report and opinion
shall be prepared in accordance with generally accepted auditing standards as at
such date, and shall not be subject to any “going concern” or like
qualifications or exception or any qualification or exception as to the scope of
the audit;

 

(b)          As soon as practicable, and in any event within 60 days after the
end of each fiscal quarter (other than the fourth fiscal quarter in any fiscal
year), the consolidated balance sheet of Parent and its Subsidiaries as at the
end of such fiscal quarter and the consolidated statements of operations and
cash flows for such fiscal quarter, and the portion of the fiscal year ended
with such fiscal quarter, all in reasonable detail.  Such financial statements
shall be

 

47

--------------------------------------------------------------------------------


 

certified by a Responsible Officer of Parent as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Parent and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments; and

 

(c)          As soon as practicable, and in any event (i) within 60 days after
the end of each of the first three fiscal quarters in any fiscal year and
(ii) within 90 days after the end of the fourth fiscal quarter, statements of
operating income for such fiscal quarter for each of the Qualified
Revenue-Producing Properties, each in reasonable detail.

 

6.02       Certificates; Other Information.

 

Deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)          Concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer;

 

(b)          As soon as practicable, and in any event no later than 90 days
after the commencement of each fiscal year, a budget and projection by fiscal
quarter for that fiscal year and by fiscal year for the next two succeeding
fiscal years, including for the first such fiscal year, projected consolidated
balance sheets, statements of operations and statements of cash flow and, for
the second and third such fiscal years, projected consolidated balance sheets
and statements of operations and cash flows, of Parent and its Subsidiaries, all
in reasonable detail;

 

(c)          Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of Parent or any of its Subsidiaries, or any audit of any of them;

 

(d)          Promptly after the same are available, and in any event within
five (5) Business Days after filing with the SEC, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Parent, and copies of all publicly available annual, regular,
periodic and special reports and registration statements which Parent may file
or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and not
otherwise required to be delivered to the Lenders pursuant to Section 6.01 or
other provisions of this Section 6.02;

 

(e)          Promptly upon a Responsible Officer becoming aware, and in any
event within five (5) Business Days after becoming aware, of the occurrence of
any (i) Reportable Event or (ii) non-exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder that could reasonably be
expected to give rise to a material liability, telephonic notice specifying the
nature thereof, and, no more than two (2) Business Days after such telephonic
notice, written notice again specifying the nature thereof and specifying what
action Borrowers are taking or propose to take with respect thereto, and, when
known, any action taken by the IRS with respect thereto;

 

(f)           As soon as practicable, and in any event within two (2) Business
Days after a Responsible Officer becomes aware of the existence of any condition
or event which constitutes a Default or Event of Default, telephonic notice
specifying the nature and period of existence

 

48

--------------------------------------------------------------------------------


 

thereof, and, no more than two (2) Business Days after such telephonic notice,
written notice again specifying the nature and period of existence thereof and
specifying what action Borrowers are taking or propose to take with respect
thereto;

 

(g)          Promptly upon a Responsible Officer becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against
Borrowers or their respective Subsidiaries that is $10,000,000 or more in excess
of the amount thereof that is fully covered by insurance, (ii) any creditor
under a credit agreement involving Indebtedness of $10,000,000 or more or any
lessor under a lease involving aggregate rent of $10,000,000 or more has
asserted a default thereunder on the part of Borrowers or their respective
Subsidiaries or (iii) any Person has commenced a legal proceeding with respect
to a claim against Borrowers or their respective Subsidiaries under a contract
(that is not a credit agreement or material lease) in excess of $10,000,000 or
which otherwise may reasonably be expected to result in a Material Adverse
Effect, a written notice describing the pertinent facts relating thereto and
what action Borrowers or their respective Subsidiaries are taking or propose to
take with respect thereto;

 

(h)          Not later than sixty (60) days after the end of each fiscal quarter
of the Borrowers (other than the fourth fiscal quarter in any fiscal year in
which case not later than ninety (90) days), a statement listing the properties
of Parent and its Subsidiaries which are Development Investments and providing a
brief summary of the status of such development;

 

(i)            Promptly upon a Responsible Officer becoming aware of a change in
the Debt Rating (including a change in the Debt Rating resulting from the
initial issuance of a Debt Rating based on Parent’s long-term senior unsecured
debt) or any other credit rating (including a corporate issuer rating) given by
a Rating Agency to Parent or Parent’s long-term senior unsecured debt or any
announcement that any such rating is “under review” or that such rating has been
placed on a watch list or that any similar action has been taken by a Rating
Agency, written notice of such change, announcement or action;

 

(j)           Promptly upon a Responsible Officer becoming aware, notice of any
material change in accounting policies by the Parent or any other Borrower; and

 

(k)          Such other data and information as from time to time may be
reasonably requested by the Administrative Agent.

 

Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrowers post such documents, or provide
a link thereto on the Borrowers’ website on the Internet at the website address
listed on Schedule 10.02 or (ii) on which such documents are posted on the
Borrowers’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), including
the SEC’s EDGAR website; provided that the Borrowers shall deliver paper copies
of such documents to the Administrative Agent for any Lender that requests the
Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

49

--------------------------------------------------------------------------------


 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  The Borrowers hereby agree that (w) all Borrower Materials
(other than SEC Reports) that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers and the Lenders to treat
such Borrower Materials as either publicly available information or not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws; (y) all SEC Reports and all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials (other
than SEC Reports) that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” The
Borrowers shall be in compliance with all requirements to deliver information
under this Agreement if they have made such information available to the
Administrative Agent and, to the extent required, Lenders other than Public
Lenders, and the failure of Public Lenders to receive information made available
to other Lenders shall not result in any breach of this Agreement.

 

6.03       Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or such Subsidiary prior to the
imposition of such Lien, except that Borrowers and their respective Subsidiaries
shall not be required to pay or cause to be paid (a) any tax, assessment,
charge, levy or claim that is not yet past due, or is being contested in good
faith by appropriate proceedings so long as the relevant entity has established
and maintains adequate reserves for the payment of the same or (b) any
immaterial tax or claim so long as no material Property of Borrowers or their
Subsidiaries is at immediate risk of being seized, levied upon or forfeited.

 

6.04       Preservation of Existence, Etc.

 

(a)          Preserve, renew and maintain in full force and effect the legal
existence and good standing of the Borrowers under the Laws of the jurisdiction
of its organization except in a transaction permitted by Sections 7.03 or 10.20;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.05       Maintenance of Properties.

 

(a)          Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and subject to exceptions for
extraordinary or reasonably unforeseeable events; (b) make all necessary repairs
thereto and renewals and replacements thereof in a reasonably timely manner
except where the failure to

 

50

--------------------------------------------------------------------------------


 

do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.06       Maintenance of Insurance.

 

Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions) with responsible insurance companies in such amounts
and against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which Borrowers or
such Subsidiaries, as applicable, operate.

 

6.07       Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.08       Books and Records.

 

(a)          Maintain proper books of record and account, in which entries true
and correct in all material respects are made in conformity with GAAP
consistently applied; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrowers and their
Subsidiaries, as the case may be.

 

6.09       Inspection Rights.

 

Permit the Lenders, through the Administrative Agent or any representative
designated by the Administrative Agent, at the Borrowers’ expense, to visit and
inspect any of the properties of the Borrowers or any of their respective
Subsidiaries (subject to the rights of any tenants), to examine the books of
account of the Borrowers and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrowers and their respective Subsidiaries with, and to be
advised as to the same by, their Responsible Officers, all at such reasonable
times (typically during normal business hours) and intervals as the
Administrative Agent or any Lender may reasonably request upon not less than
four (4) Business Days’ notice; provided, however, that inspections made at the
Borrowers’ expense shall be limited to once per year, unless an Event of Default
shall have occurred and be continuing.  The Lenders shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the Borrowers’ or such Subsidiaries’ normal business
operations.  Notwithstanding anything to the contrary in this Section 6.09, no
Borrower nor any of their Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent (or its designated representative) or any Lender is then
prohibited by law or any agreement binding on any Borrower or any of its
Subsidiaries or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

6.10       Use of Proceeds.

 

Use the proceeds of the Loans for working capital and general corporate purposes
(including repayments of Indebtedness) not in contravention of any Laws or any
Loan Documents.

 

51

--------------------------------------------------------------------------------


 

6.11                    Occupancy Rate.

 

Cause the aggregate occupancy rate of all Qualified Revenue-Producing
Properties, as of the end of the most recently ended four fiscal quarter period
of the Borrowers, to be greater than or equal to 80%, based on bona-fide, arms
length tenant leases which are in full force and effect requiring current rental
payments and which are in good standing.

 

6.12                    Additional Borrowers.

 

Prior to a Release Event, cause (a) each Wholly-Owned Subsidiary of the Parent
that owns a Qualified Asset Pool Property (other than a Wholly-Owned Subsidiary
domiciled outside of the United States) to become a Borrower under this
Agreement by (i) executing a Joinder Agreement and (ii) delivering such other
documentation as the Administrative Agent may reasonably request in connection
therewith, including, without limitation, certified resolutions and other
organizational and customary authorizing documents of such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent and
(b) each other Subsidiary that owns a Qualified Asset Pool Property (other than
a Subsidiary domiciled outside of the United States) to become a Borrower under
this Agreement (in the manner described in the foregoing clause (a)) except, in
each case, to the extent becoming a Borrower under this Agreement (i) is
prohibited by, or requires the consent of any Person pursuant to, contractual
provisions entered into by the Subsidiary in the ordinary course of business or
(ii) is prohibited by any provision of applicable law.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, each Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                    Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                               inchoate Liens incident to construction on or
maintenance of Property; or Liens incident to construction on or maintenance of
Property now or hereafter filed of record for which adequate reserves have been
set aside (or deposits made pursuant to applicable Law) and which are not
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;

 

(b)                               Liens for taxes and assessments on Property
which are not yet past due; or Liens for taxes and assessments on Property for
which adequate reserves have been set aside and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;

 

(c)                               defects and irregularities in title to any
Property which would not reasonably be expected to result in a Material Adverse
Effect;

 

52

--------------------------------------------------------------------------------


 

(d)                               easements, exceptions, reservations, or other
agreements for the purpose of pipelines, conduits, cables, wire communication
lines, power lines and substations, streets, trails, walkways, drainage,
irrigation, water, and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property in
the ordinary course;

 

(e)                               easements, exceptions, reservations, or other
agreements for the purpose of facilitating the joint or common use of Property
in or adjacent to a shopping center, business or office park or similar project
affecting Property in the ordinary conduct of the business of the applicable
Person;

 

(f)                                 rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, the use of any Property;

 

(g)                               rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, any right, power, franchise, grant,
license, or permit;

 

(h)                               present or future zoning laws and ordinances
or other laws and ordinances restricting the occupancy, use, or enjoyment of
Property in the ordinary conduct of the business of the applicable Person;

 

(i)                                   statutory Liens, other than those
described in clauses (a) or (b) above, arising in the ordinary course of
business (but not in connection with the incurrence of any Indebtedness) with
respect to obligations which are not delinquent or are being contested in good
faith, provided that, if delinquent, adequate reserves have been set aside with
respect thereto and, by reason of nonpayment, no Property is subject to a
material impending risk of loss or forfeiture;

 

(j)                                   covenants, conditions, and restrictions
affecting the use of Property which may not give rise to any Lien against such
Property in the ordinary conduct of the business of the applicable Person;

 

(k)                               rights of tenants as tenants only under leases
and rental agreements covering Property entered into in the ordinary course of
business of the Person owning such Property;

 

(l)                                   Liens consisting of pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

 

(m)                           Liens consisting of pledges or deposits of
Property to secure performance in connection with operating leases made in the
ordinary course of business, provided the aggregate value of all such pledges
and deposits in connection with any such lease does not at any time exceed 20%
of the annual fixed rentals payable under such lease;

 

(n)                               Liens consisting of deposits of Property to
secure bids made with respect to, or performance of, contracts (including Liens
securing surety or performance bonds);

 

(o)                               Liens consisting of any right of offset, or
statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

53

--------------------------------------------------------------------------------


 

(p)                               Liens consisting of deposits of Property to
secure statutory obligations of any Borrower or any Subsidiary;

 

(q)                               Liens created by or resulting from any
litigation or legal proceeding in the ordinary course of business which is
currently being contested in good faith by appropriate proceedings, provided
that, adequate reserves have been set aside and no material Property is subject
to a material impending risk of loss or forfeiture;

 

(r)                                 other nonconsensual Liens incurred in the
ordinary course of business but not in connection with the incurrence of any
Indebtedness, which do not individually involve amounts in excess of $5,000,000
or in the aggregate involve amounts in excess of $10,000,000;

 

(s)                                any Liens securing the Obligations; and

 

(t)                                  Liens securing Secured Debt not prohibited
by this Agreement.

 

7.02                    Investments.

 

Make any Investments, except:

 

(a)                               Investments held by any Borrower or any of its
Subsidiaries in the form of Cash, Cash Equivalents or short-term marketable
securities;

 

(b)                               advances to officers, directors and employees
of any Borrower or any of its Subsidiaries for travel, entertainment, relocation
and similar ordinary business purposes and within such Borrower’s policies;

 

(c)                               Investments of the Borrowers in any Subsidiary
or any other Borrower, Investments of any Subsidiary in the Borrowers or in
another Subsidiary and Investments in any Person that, as a result of or in
connection with such Investment, becomes or will become a Subsidiary of a
Borrower;

 

(d)                               Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)                                 Investments in Real Property of the
Borrowers and their Subsidiaries consisting of improved real estate property
used principally for office, laboratory, research, health sciences, technology,
manufacturing or warehouse purposes (and appurtenant amenities);

 

(f)                           Investments in Real Property of the Borrowers and
their Subsidiaries consisting of (i) Development Investments (the amount of such
Investment shall be an amount equal to the aggregate costs incurred in
connection therewith), (ii) undeveloped land without improvements, or (iii) any
other Real Property, other than an improved real estate property used
principally for office, manufacturing, warehouse, research, laboratory, health
sciences or technology purposes (and appurtenant amenities); provided, that, as
of the most recently ended fiscal quarter, the aggregate book value of such
Investments may not exceed 35% of the Adjusted Tangible Assets.  To determine
such book value of Investments described in this Section 7.02(f) which are not

 

54

--------------------------------------------------------------------------------


 

owned 100%, directly or indirectly, by Parent or any of its Subsidiaries, the
book value of such Investment shall be adjusted by multiplying the same by the
Parent’s or such Subsidiaries’ interest therein during the fiscal quarter of the
Parent ending as of the date of determination of such book value;

 

(g)                               other Investments, other than Investments in
Real Property not otherwise permitted by Section 7.02; provided that as of the
most recently ended fiscal quarter, the aggregate book value of such Investments
pursuant to this Section 7.02(g) shall not exceed 15% of the Adjusted Tangible
Assets.  To determine such book value of Investments described in this
Section 7.02(g) which are not owned 100%, directly or indirectly, by Parent or
any of its Subsidiaries, the book value of such Investment shall be adjusted by
multiplying the same by the Parent’s or such Subsidiaries’ interest therein
during the fiscal quarter of the Parent ending as of the date of determination
of such book value; and

 

(h)                               Guarantees by any Borrower or any Subsidiary
in respect of Indebtedness not prohibited hereunder.

 

7.03                    Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, (a) a Borrower may merge or consolidate with or into one or more
other Borrowers; provided that if the Parent or Operating Partnership is a party
to such merger or consolidation it shall be the surviving entity, (b) any
Subsidiary may merge or consolidate with or into a Borrower or another
Subsidiary or may dissolve or liquidate, or (c) any other merger, dissolution,
liquidation or consolidation that does not result in a Change of Control shall
be permitted.

 

7.04                    Restricted Payments.

 

With respect to any Borrower or any Subsidiary thereof, make any Restricted
Payment except (a) so long as no Event of Default shall have occurred and be
continuing under Section 8.01(a) or would result therefrom, such Restricted
Payment shall be permitted (i) in an amount not to exceed (excluding Restricted
Payments made pursuant to the last sentence of this Section 7.04) the greater of
(A) the amount which, when added to the amount of all other Restricted Payments
paid by the Parent in the same fiscal quarter and the preceding three fiscal
quarters, would not exceed 95% of Funds From Operations of Parent and its
Subsidiaries for the four consecutive fiscal quarters ending prior to the fiscal
quarter in which such Restricted Payment is paid and (B) the minimum amount of
Restricted Payments required (I) under the Code to maintain and preserve
Parent’s status as a real estate investment trust under the Code, as evidenced
by a certification of a Responsible Officer of Parent containing calculations in
reasonable detail satisfactory to the Administrative Agent or (II) to avoid the
payment of federal or state income or excise tax, (ii) so long as no Event of
Default shall have occurred and be continuing or would result therefrom, to the
extent it relates to the retirement of Preferred Equity in an amount not to
exceed any Exchange Proceeds so used notwithstanding the limitations set forth
in clause (i), and (iii) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, with the proceeds of sales of property
notwithstanding the limitation set forth in clause (i); provided however, that
if an Event of Default under Section 8.01(a) has occurred and is continuing, the
Borrowers and their Subsidiaries may only make the Restricted Payments in the
minimum amount necessary to comply with Section 857(a) of the Code and maintain
the Parent’s REIT Status.  Notwithstanding the foregoing, any Subsidiary of the
Parent may (a) make Restricted Payments payable to the Parent or any Borrower
(directly or indirectly through Subsidiaries) and (b) declare and make
Restricted Payments to its equity holders generally so long as the Parent or
such Subsidiary that owns the equity interest or interests in the Subsidiary
making such

 

55

--------------------------------------------------------------------------------


 

Restricted Payments receives at least its proportionate share thereof (based
upon its relative equity interests in the Subsidiary making such Restricted
Payment); provided that in the case of clause (b) above, if an Event of Default
under Section 8.01(a) has occurred and is continuing, such Subsidiaries may only
make Restricted Payments in the minimum amount necessary to comply with
Section 857(a) of the Code and maintain the Parent’s REIT status.

 

7.05                    Change in Nature of Business.

 

Make any material change in the principal nature of the business of Borrowers
and their Subsidiaries, such business being the acquisition, ownership,
management, development and renovation of real property and buildings for use as
office, office/laboratory, research, health sciences, technology or
manufacturing/warehouse properties and related real property (and appurtenant
amenities).

 

7.06                    Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of Borrowers or their
respective Subsidiaries other than (a) salary, bonus, employee stock option,
relocation assistance and other compensation arrangements with directors or
officers in the ordinary course of business, (b) transactions that are fully
disclosed to the board of directors of Parent and expressly authorized by a
resolution of the board of directors of Parent which is approved by a majority
of the directors not having an interest in the transaction, (c) transactions
permitted by this Agreement, (d) transactions between or among Borrowers and
Subsidiaries and (e) transactions on overall terms at least as favorable to
Borrowers or their Subsidiaries as would be the case in an arm’s length
transaction between unrelated parties.

 

7.07                    Burdensome Agreements.

 

Enter into any agreement, instrument or transaction which prohibits any
Borrower’s ability to pledge to Administrative Agent any Qualified Asset Pool
Property.  The Borrowers, and their respective Subsidiaries, shall take such
actions as are necessary to preserve the right and ability of the Borrowers, and
their respective Subsidiaries, to pledge to Administrative Agent for the benefit
of Lenders the Qualified Asset Pool Properties without any such pledge after the
date hereof causing or permitting the acceleration (after the giving of notice
or the passage of time, or otherwise) of any other Indebtedness of Borrowers or
any of their respective Subsidiaries.

 

7.08                    Use of Proceeds.

 

Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.09                    Financial Covenants.

 

(a)                             Permit the Fixed Charge Coverage Ratio, as of
the last day of any fiscal quarter, to be less than 1.50:1.00;

 

(b)                             Permit the Secured Debt Ratio, as of the last
day of any fiscal quarter, to exceed 40.0%;

 

(c)                             (i)                                   Subject to
clause (ii) below, permit the Leverage Ratio, as of the last day of any fiscal
quarter, to exceed 60.0%; or

 

56

--------------------------------------------------------------------------------


 

(ii)                              subsequent to the consummation of a Material
Acquisition, permit the Leverage Ratio, as of the last day of the fiscal quarter
in which such Material Acquisition occurs and as of the last day of each of the
three consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%;

 

(d)                             Permit Minimum Book Value, as of the last day of
any fiscal quarter, to be less than the sum of (i) $2,000,000,000, plus (ii) 50%
of the net issuance proceeds of all Equity Offerings from and after January 28,
2011 (excluding the amount of Exchange Proceeds);

 

(e)                             Permit the Interest Coverage Ratio, as of the
last day of any fiscal quarter, to be less than 2.00 to 1.00;

 

(f)                               Permit the Unsecured Leverage Ratio, as of the
last day of any fiscal quarter, to exceed 60.0%; and

 

(g)                             Permit the Unsecured Debt Yield to be less than
12.00% as of the last day of any fiscal quarter.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)                               Non-Payment.  The Borrowers fail to pay
(i) when and as required to be paid herein any amount of principal of any Loan,
or (ii) within five Business Days after the same becomes due, any interest on
any Loan, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                               Specific Covenants.  The Borrowers fail to
perform or observe any term, covenant or agreement contained in any of
Article VII; or

 

(c)                               Other Defaults.  Any Borrower or Subsidiary
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 Business Days following
written notice by Administrative Agent or, if such Default is not reasonably
susceptible of cure within such period, within such longer period as is
reasonably necessary to effect a cure so long as such Borrower or such
Subsidiary continues to diligently pursue cure of such Default but not in any
event in excess of 60 Business Days; or

 

(d)                               Representations and Warranties.  Any
representation or warranty of Borrowers or any of their respective Subsidiaries
made in any Loan Document, or in any certificate or other writing delivered by
Borrowers or any of their respective Subsidiaries pursuant to any Loan Document,
proves to have been incorrect when made or reaffirmed in any respect that is
materially adverse to the interests of the Lenders; or

 

(e)                               Cross-Default.  Any Borrower or any of their
respective Subsidiaries (i) fails to pay (A) the principal, or any principal
installment, of (1) any Indebtedness (other than

 

57

--------------------------------------------------------------------------------


 

Non-Recourse Debt) of $50,000,000 or more or (2) any Non-Recourse Debt
individually or in the aggregate of $150,000,000 or more, (B) any guaranty of
Indebtedness (other than Non-Recourse Debt) of $50,000,000 or more or (C) any
guaranty of Non-Recourse Debt individually or in the aggregate of $150,000,000
or more, on its part to be paid, in each case when due (or within any stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise or (ii) fails to perform or observe any other
term, covenant or agreement on its part to be performed or observed, or suffers
any event of default to occur, in connection with any Indebtedness (other than
Non-Recourse Debt) of $50,000,000 or more, or of any guaranty of Indebtedness
(other than Non-Recourse Debt) of $50,000,000 or more, if as a result of such
failure or sufferance any holder or holders thereof (or an agent or trustee on
its or their behalf) has the right to declare such Indebtedness due before the
date on which it otherwise would become due or the right to require Borrowers or
any such Subsidiary to redeem or purchase, or offer to redeem or purchase, all
or any portion of such Indebtedness (provided, that for the purpose of this
clause (e), the principal amount of Indebtedness consisting of a Swap Contract
shall be the amount which is then payable by the counterparty to close out the
Swap Contract); or

 

(f)                                 Insolvency Proceedings, Etc.  Any Borrower
or any Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                               Inability to Pay Debts; Attachment.  (i) Any
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                               Judgments.  There is entered against any
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                   ERISA.  An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of the Borrowers or their Subsidiaries under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of 5% of the combined total assets of such Borrowers
or Subsidiaries as of the most recent fiscal quarter, or (ii) the Borrowers or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of 5% of the combined total assets of such Borrowers or
Subsidiaries as of the most recent fiscal quarter; or

 

58

--------------------------------------------------------------------------------


 

(j)                                   Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
relating to the satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Borrower denies
that it has any liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                               Change of Control.  There occurs any Change of
Control.

 

8.02                    Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                               declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

 

(b)                               exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any one or more of the Borrowers under the
Bankruptcy Code of the United States, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

 

8.03                    Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

 

59

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Parent nor any
other Borrower shall have rights as a third party beneficiary of any of such
provisions.

 

9.02                    Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

9.03                    Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                               shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

60

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrowers or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                    Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05                    Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06                    Successor Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  The Required Lenders may remove the Administrative
Agent from its capacity as Administrative Agent in the event of the
Administrative Agent’s willful misconduct or gross negligence.  Upon receipt of
any such notice of resignation or the removal of the Administrative Agent as

 

61

--------------------------------------------------------------------------------


 

Administrative Agent hereunder, the Required Lenders shall have the right (with
the consent of the Borrowers provided there does not exist an Event of Default
at such time), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders (with the consent of the Borrowers provided there does not exist an
Event of Default at such time) and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation
or the Required Lenders remove the Administrative Agent hereunder, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                    No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agents,
Documentation Agents or Arrangers named on the cover page hereof or any
additional titled agents which may be added thereto from time to time shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

62

--------------------------------------------------------------------------------


 

9.09       Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, indemnification,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
indemnification, expenses, disbursements and advances of the Administrative
Agent and its agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10       Collateral and Borrower Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion and the Administrative Agent hereby agrees:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale not prohibited
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b)          to release a Borrower from liability for the Obligations in
accordance with Section 10.20; and

 

(c)          to release any Borrower (but not the Parent or the Operating
Partnership) from its obligations under the Loan Documents pursuant to
Section 10.23.

 

63

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.

 

9.11       No Obligations of Borrowers.

 

Nothing contained in this Article IX shall be deemed to impose upon Borrowers
any obligation in respect of the due and punctual performance by the
Administrative Agent of its obligations to the Lenders under any provision of
this Agreement, and Borrowers shall have no liability to the Administrative
Agent or any of the Lenders in respect of any failure by the Administrative
Agent or any Lender to perform any of its obligations to the Administrative
Agent or the Lenders under this Agreement.  Without limiting the generality of
the foregoing, where any provision of this Agreement relating to the payment of
any amounts due and owing under the Loan Documents provides that such payments
shall be made by Borrowers to the Administrative Agent for the account of the
Lenders, Borrowers’ obligations to the Lenders in respect of such payments shall
be deemed to be satisfied upon the making of such payments to the Administrative
Agent in the manner provided by this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01    Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the written concurrence of the Required Lenders) and
the Borrowers, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender without the written
consent of such Lender (subject to Sections 2.14 and 2.15);

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal or payment of interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(subject to Section 2.14);

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein);

 

64

--------------------------------------------------------------------------------


 

(e)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

 

(g)          release the Parent or the Operating Partnership, as a Borrower
hereunder or (except pursuant to Section 10.23) substantially all of the other
Borrowers without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

10.02    Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrowers or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 

65

--------------------------------------------------------------------------------


 

(b)          Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to such Person(s) hereunder by electronic
communications pursuant to procedures approved by such Person(s), provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrowers and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)          Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified

 

66

--------------------------------------------------------------------------------


 

herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrowers
except to the extent resulting from the gross negligence or willful misconduct
of Administrative Agent, any Lender or any Related Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03    No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04    Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses.  The Borrowers shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)          Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory

 

67

--------------------------------------------------------------------------------


 

or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any Borrower against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers have or such Borrower has obtained a final and
nonappealable judgment in their or its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)          Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, and without
limiting the obligation of the Borrowers to do so, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee and any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  Except as
otherwise expressly set forth herein with respect to the waiver by the
Indemnitees of claims for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages), such waiver by the Indemnitees shall
not affect the indemnification obligations of the Borrowers under this
Section 10.04.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent resulting from the gross negligence or willful
misconduct of any Indemnitee.

 

(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefore (accompanied by reasonable
back-up documentation).

 

(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
passage of the Maturity Date and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.05    Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other

 

68

--------------------------------------------------------------------------------


 

party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06    Successors and Assigns.

 

(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Borrowers may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement

 

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans;
provided that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single

 

69

--------------------------------------------------------------------------------


 

assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met;

 

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the

 

70

--------------------------------------------------------------------------------


 

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrowers (at their expense) shall execute and deliver a Note, as
applicable, to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of, and interest owing on, the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by each of the Borrowers and any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are

 

71

--------------------------------------------------------------------------------


 

notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

10.07    Treatment of Certain Information; Confidentiality.

 

(a)          Confidentiality.  Each Lender and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, (i) such Lender Party shall not participate in or generate any
press release or other release of information to the general public relating to
the closing of the Loan without the prior written consent of the Borrowers,
(ii) such Lender Party shall hold the Confidential Information in accordance
with such Lender Party’s customary procedures to prevent the misuse or
disclosure of confidential information of this nature and in accordance with
safe and sound banking practices, (iii) such Lender Party shall use the
Confidential Information solely for the purposes of underwriting the Loan or
acquiring an interest therein, carrying out such Lender Party’s rights or
obligations under this Agreement, in connection with the syndication of the
Loan, the enforcement of the Loan Documents, or other internal examination,
supervision or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, or as otherwise permitted by the terms of this
Section 10.07 (collectively, “Permitted Purposes”), and (iv) not disclose the
Confidential Information to any party, except as expressly authorized in this
Agreement or with prior written consent of Borrowers.  Each Lender Party shall
promptly notify Borrowers in the event that it becomes aware of any loss or
unauthorized disclosure of any Confidential Information.

 

Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party’s possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to Borrowers in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party’s possession free of any
obligation of confidence owed to the Borrowers at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.

 

(b)          Disclosures.  Any Lender Party or its legal counsel may disclose
the Confidential Information (i) to Borrowers, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Parent, to
its consultants, agents and advisors retained in good faith by such

 

72

--------------------------------------------------------------------------------


 

Lender Party with a need to know such information in connection with a Permitted
Purpose, (v) as required by Law or legal process (subject to the terms below),
or in connection with any legal proceeding in connection with the Loan
Documents, (vi) to another potential Lender or participant in connection with a
disposition or proposed disposition to that Person of all or part of that Lender
Party’s interests hereunder or a participation interest in its Notes, and
(vii) to its directors, officers, employees and affiliates that control, are
controlled by, or are under common control with such Lender Party or its parent
or otherwise within the corporate umbrella of such Lender Party who need to know
the confidential information for purposes of underwriting the Loan or becoming a
party to this Agreement, the syndication of the Loan, the administration,
interpretation, performance or exercise of rights under the Loan Documents, the
enforcement of the Loan Documents, or other internal supervision, examination or
oversight of the transactions contemplated hereby as reasonably determined by
such Lender Party, provided that any Person to whom any of the Confidential
Information is disclosed is informed by such Lender Party of the strictly
confidential nature of the Confidential Information, and such Persons described
in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein. 
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any court, governmental, regulatory or self-regulatory body or
other legal process to make any disclosure of or about any of the Confidential
Information.  In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by law, promptly notify
Borrowers in writing so that Borrowers may seek an appropriate protective order
or waive compliance with the provisions of this Agreement (provided that if a
protective order or the receipt of a waiver hereunder has not been obtained, or
if prior notice is not possible, and a Lender Party is, in the opinion of its
counsel, compelled to disclose Confidential Information, such Lender Party may
disclose that portion of the Confidential Information which its counsel advises
it that such Lender Party is compelled to disclose, and provided further that in
any event, such Lender Party will not oppose action by Borrowers to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.)  Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 10.07(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 10.07(b).

 

(c)          No Rights in Confidential Information.  The Administrative Agent
and each Lender recognizes and agrees that nothing contained in this
Section 10.07 shall be construed as granting any property rights, by license or
otherwise, to any Confidential Information (other than the Agreement or any
amendments thereto or any related agreements), or to any invention or any
patent, copyright, trademark, or other intellectual property right that has
issued or that may issue, based on such Confidential Information (other than the
Agreement or any amendments thereto or any related agreements).  No Lender Party
shall make, have made, use or sell for any purpose any product or other item
using, incorporating or derived from any such Confidential Information; provided
that the foregoing shall not limit or restrict in any way the creation, use or
sale of banking or related services by any Lender Party.

 

(d)          Survival.  All Confidential Information provided by or on behalf of
Borrowers during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein.  For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrowers or their Subsidiaries and if such Lender Party obtains
knowledge that such third party is violating a confidentiality agreement with
Borrowers, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07.  For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of

 

73

--------------------------------------------------------------------------------


 

the termination of this Agreement or, with respect to a specific Lender Party,
the date such Person no longer holds an interest in any Loan.

 

(e)          Injunctive Relief.  Each Lender Party hereby agrees that breach of
this Section 10.07 will cause Borrowers irreparable damage for which recovery of
damages would be inadequate, and that Borrowers shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.

 

(f)           No Fiduciary Duty.  Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Administrative
Agent or the Lenders to Borrowers.

 

(g)          Separate Action.  Borrowers covenant and agree not to, and hereby
expressly waive any right to, raise as a defense, affirmative defense, set off,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 10.07 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrowers or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 10.07 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.

 

10.08    Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrowers against any and all of the obligations of
the Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrowers may be contingent or unmatured or are owed to
a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09    Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds

 

74

--------------------------------------------------------------------------------


 

the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10    Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging transmission (e.g. “pdf” via e-mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

10.11    Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12    Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.13    Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender refuses to consent to an amendment, modification or waiver of this
Agreement that, pursuant to Section 10.01, (a) requires the consent of 100% of
the Lenders and the consent of the Required Lenders has been obtained or
(b) requires the consent of each Lender directly affected thereby, or any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that

 

75

--------------------------------------------------------------------------------


 

gives the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06 except as provided in this Section 10.13),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)          the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Sections 3.04, 3.05 and 10.04) from the assignee (to the
extent of such outstanding principal and accrued interest) or the Borrowers (in
the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14    Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)         SUBMISSION TO JURISDICTION.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

76

--------------------------------------------------------------------------------


 

(c)          WAIVER OF VENUE.  EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15    Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16    USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act.  The Borrowers
shall, following a request by the Administrative Agent or any Lender, promptly
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.”

 

10.17    Borrowers’ Obligations.

 

Each of the Borrowers represents, warrants, covenants and agrees as follows:

 

(a)          Defenses.  The obligations pursuant to the Loan Documents shall not
be affected by any of the following: (i) the bankruptcy, disability,
dissolution, incompetence, insolvency, liquidation, or reorganization of any
Borrower; or (ii) the discharge, modification of the terms of,

 

77

--------------------------------------------------------------------------------


 

reduction in the amount of, or stay of enforcement of any or all liens and
encumbrances or any or all obligations pursuant to the Loan Documents in any
bankruptcy, insolvency, reorganization, or other legal proceeding or by law,
ordinance, regulation, or rule (federal, state, or local).

 

(b)          Rights of Administrative Agent.  Subject to receiving any required
consents of the Required Lenders or all of the Lenders, as may be required
pursuant to applicable provisions of this Agreement, the Administrative Agent on
behalf of the Lenders, may do the following acts or omissions from time to time
without notice to or consent of any Borrower and without receiving payment or
other value, nor shall the following acts or omissions affect, delay or impair
any of the obligations pursuant to the Loan Documents or any or all liens and
encumbrances: (i) the Administrative Agent may obtain collateral or additional
collateral; (ii) the Administrative Agent may substitute for any or all
collateral regardless of whether the same type or greater or lesser value;
(iii) the Administrative Agent may release any or all collateral; (iv) the
Administrative Agent may compromise, delay enforcement, fail to enforce,
release, settle or waive any rights or remedies of the Administrative Agent as
to any or all collateral; (v) the Administrative Agent may sell or otherwise
dispose of any collateral in such manner or order as the Administrative Agent
determines in accordance with the Loan Documents; (vi) the Administrative Agent
may fail to perfect, fail to protect the priority of, and fail to ensure any or
all liens or encumbrances; (vii) the Administrative Agent may fail to inspect,
insure, maintain, preserve or protect any or all collateral; (viii) the
Administrative Agent may obtain additional obligors for any or all obligations
pursuant to the Loan Documents; (ix) the Administrative Agent may increase or
decrease any or all obligations or otherwise change terms of any or all
obligations in accordance with the Loan Documents; (x) the Administrative Agent
may release any Borrower; (xi) Administrative Agent may compromise, delay
enforcement, fail to enforce, release, settle or waive any obligations of any
Borrower with the agreement of that Borrower; (xii) the Administrative Agent may
make advances, or grant other financial accommodations to any Borrower;
(xiii) the Administrative Agent may fail to file or pursue a claim in any
bankruptcy, insolvency, reorganization or other proceeding as to any or all
liens and encumbrances or any or all obligations; (xiv) the Administrative Agent
may amend, modify, extend, renew, restate, supplement or terminate in whole or
in part the obligation of any Borrower with the agreement of that Borrower;
(xv) the Administrative Agent may take or fail to take any other action with
respect to any Loan Document or any Borrower; and (xvi) the Administrative Agent
may do any other acts or make any other omissions that result in the
extinguishment of the obligation of any Borrower.

 

(c)          Suretyship Waivers.  Each Borrower waives any and all rights and
benefits under any statutes or rules now or hereafter in effect that purport to
confer specific rights upon or make specific defenses or procedures available to
each Borrower.

 

(d)          Information.  Each Borrower represents and warrants to the
Administrative Agent and Lenders that such Borrower is currently informed of the
financial condition of the Borrowers and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Borrower further represents and warrants to the
Administrative Agent and Lenders that such Borrower has read and understands the
terms and conditions of the Loan Documents.  Each Borrower hereby covenants that
such Borrower will continue to keep informed of the Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.  Notwithstanding anything herein which may be construed to the
contrary, the Administrative Agent shall have no obligation to provide to any
Borrower any information concerning the performance of any other Borrower, the
obligations pursuant to the Loan Documents, or the ability of any other Borrower
to perform the obligations pursuant to the

 

78

--------------------------------------------------------------------------------


 

Loan Documents or any other matter, regardless of what information
Administrative Agent may from time to time have.

 

(e)          Waivers.  Each Borrower waives, until payment in full of the
Obligations, any and all present and future claims, remedies and rights against
any other Borrower, any collateral and any other property, interest in property
or rights to property of any other Borrower (A) arising from any performance
hereunder, (B) arising from any application of any collateral, or any other
property, interest in property or rights to property of any Borrower, or
(C) otherwise arising in respect of the Loan Documents, regardless of whether
such claims, remedies and rights arise under any present or future agreement,
document or instrument or are provided by any law, ordinance, regulation or
rule (federal, state or local) (including, without limitation, any and all
rights of contribution, exoneration, indemnity, reimbursement, and subrogation
and any and all rights to participate in the rights and remedies of Lenders
against any Borrower).

 

(f)           Joint and Several Liability of Borrowers.

 

(i)            Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(ii)           Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers, with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 10.17), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.

 

(iii)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(iv)         The Obligations of each Borrower under the provisions of this
Section 10.17 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(v)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders, or any of them, under or in respect of any of
the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby

 

79

--------------------------------------------------------------------------------


 

assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Administrative Agent or Lenders,
or any of them, at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent or Lenders, or any of them, in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. 
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lenders, or any of them, with respect to the failure by
any Borrower to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 10.17 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 10.17, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of such Borrower under this Section 10.17
shall not be discharged except by performance and then only to the extent of
such performance.  The Obligations of each Borrower under this Section 10.17
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower or the Administrative Agent or Lenders, or any of
them.  The joint and several liability of each Borrower hereunder shall continue
in full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, constitution or place of formation of
any of the Borrowers or Administrative Agent or Lenders, or any of them.

 

(vi)         The provisions of this Section 10.17 are made for the benefit of
the Administrative Agent, the Lenders and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of Administrative Agent, or any Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 10.17 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 10.17 will forthwith be reinstated
in effect, as though such payment had not been made.

 

(vii)        Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or any Lender with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash.  Any claim which any
Borrower may have against the other Borrowers with

 

80

--------------------------------------------------------------------------------


 

respect to any payments to the Administrative Agent or any Lender hereunder or
under any other Loan Documents are hereby expressly made subordinate and junior
in right of payment, including without limitation, as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to the other Borrowers therefor.

 

(viii)       Notwithstanding any provision to the contrary contained herein or
in any of the other Loan Documents, to the extent the obligations of any
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code of the United States).

 

(ix)         Each Borrower hereby appoints the Parent to act as its agent for
all purposes under this agreement (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans) and agrees that
(a) the Parent may execute such documents on behalf of the Borrowers as the
Parent deems appropriate in its sole discretion and the Borrowers shall be
obligated by all of the terms of any such document executed on their behalf,
(b) any notice or communication delivered by the Administrative Agent or any
Lender to the Parent shall be deemed delivered to each Borrower and (c) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by the Parent on behalf of the
Borrowers.

 

10.18    ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

10.19    Hazardous Material Indemnity.

 

Each of Borrowers hereby agrees to indemnify, hold harmless and defend (by
counsel reasonably satisfactory to the Administrative Agent) the Administrative
Agent and each of the Lenders and their respective directors, officers,
employees, agents, successors and assigns from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings and orders, judgments, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including but not limited to reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by the Administrative
Agent or any Lender, and expenses to the extent that the defense of any such
action has not been assumed by Borrowers), arising directly or indirectly out of
(i) the presence on, in, under or about any Real Property of any Hazardous
Materials, or any releases or discharges of any Hazardous Materials on, under or
from any Real Property and (ii) any activity carried on or undertaken on or off
any Real Property by Borrowers or any of its predecessors in title, whether
prior to or during the term of this Agreement, and whether by Borrowers or any
predecessor in title or any employees, agents, contractors or subcontractors of
Borrowers or any predecessor in title, or any third persons at any time
occupying or present on any Real Property, in

 

81

--------------------------------------------------------------------------------


 

connection with the handling, treatment, removal, storage, decontamination,
clean-up, transport or disposal of any Hazardous Materials at any time located
or present on, in, under or about any Real Property.  The foregoing indemnity
shall further apply to any residual contamination on, in, under or about any
Real Property, or affecting any natural resources, and to any contamination of
any Property or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Real Property, the presence of which is caused by the
Administrative Agent or the Lenders.  Borrowers hereby acknowledge and agree
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrowers under this
Section shall be unlimited corporate obligations of Borrowers and shall not be
secured by any Lien on any Real Property.  Any obligation or liability of
Borrowers to any Indemnitee under this Section 10.19 shall survive the
expiration or termination of this Agreement and the repayment of all Loans and
the payment and performance of all other Obligations owed to the Lenders.

 

10.20    Release of a Borrower.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, Parent may sell, assign, transfer or dispose of its interest in
another Borrower (other than the Operating Partnership) that is a Subsidiary of
Parent; provided, that, on or before the closing of such sale, assignment,
transfer or other disposition the Parent shall have delivered to the
Administrative Agent a certification, together with such other evidence as
Administrative Agent may require, that the Borrowers will be in compliance with
all terms of this Agreement after giving effect to such sale, assignment,
transfer or other disposition.  Administrative Agent shall promptly notify the
Lenders of any such sale, assignment, transfer or other disposition permitted
hereunder.

 

(b)          If the Borrowers withdraw a Qualified Asset Pool Property and after
giving effect to such withdrawal, a Borrower (other than the Parent or the
Operating Partnership) no longer owns any Real Property that is to be deemed a
Qualified Asset Pool Property by the Borrowers in accordance with this
Agreement, the Borrowers may request that such Borrower be released from its
obligations under the Loan Documents.  If any Borrower (other than the Parent or
the Operating Partnership) otherwise does not own any Real Property that is to
be deemed a Qualified Asset Pool Property by the Borrowers in accordance with
this Agreement, the Borrowers may request that such Borrower be released from
its obligations under the Loan Documents.

 

(c)          Upon a sale in accordance with clause (a) above or a request in
accordance with clause (b) above, the Administrative Agent shall, at the expense
of the Borrowers, take such action as reasonably appropriate to effect such
release; provided that the Parent shall deliver an updated Schedule 2 to the
Compliance Certificate taking into account the effect of such release.

 

(d)          The provisions of this Section 10.20 shall supersede any contrary
provisions contained in Section 10.17.

 

10.21    No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one

 

82

--------------------------------------------------------------------------------


 

hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, and the Borrowers are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Arranger and
each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Administrative Agent, the Arrangers or any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Arrangers or any Lender has advised or is
currently advising the Borrowers or any of their respective Affiliates on other
matters) and none of the Administrative Agent, the Arrangers or any Lender has
any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrowers hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty arising out of the transactions contemplated
hereby.

 

10.22    [Reserved].

 

10.23    Release of Borrowers; Certain Exempt Subsidiaries.

 

Within five (5) Business Days following the written request by a Responsible
Officer of the Parent, the Administrative Agent, on behalf of the Lenders, shall
release any Borrower (other than the Parent and the Operating Partnership) from
its obligations under this Agreement and each other Loan Document so long as:
(a) there is no Event of Default existing under this Agreement either at the
time of such request or at the time such Borrower is released; (b) the Parent
shall have received and have in effect at such time an Investment Grade Rating;
and (c) a Responsible Officer of the Parent delivers to Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent stating that such Borrower requested to be released is either being
released from its obligation under any Senior Financing Transaction or is not
required to provide a guaranty with respect to any Senior Financing Transaction
to which the Parent or the Operating Partnership is a party or to which it is
simultaneously (or substantially simultaneously) entering into (collectively,
clauses (a), (b) and (c) shall be considered a “Release Event”).

 

In addition, following a Release Event, a Subsidiary shall not be required to
become a Borrower hereunder if such Subsidiary is otherwise not required by the
terms of any Senior Financing Transaction to become a guarantor or borrower of
any of the obligations under such Senior Financing Transaction.

 

83

--------------------------------------------------------------------------------


 

The provisions of this Section 10.23 shall supersede any contrary provisions
contained in Sections 6.12 or 10.17.

 

[Remainder of Page Intentionally Left Blank]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership

 

 

 

By: ARE-QRS Corp., a Maryland corporation,

 

general partner

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

ARE-QRS CORP., a Maryland corporation

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE ACQUISITIONS, LLC, a Delaware limited liability company

 

 

 

By: ARE-QRS Corp., a Maryland corporation,

 

managing member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

TERM LOAN AGREEMENT

DECEMBER 2011

 

--------------------------------------------------------------------------------


 

 

123 AUCTION, LLC

 

ARE-11025/11075 ROSELLE STREET, LLC

 

ARE-377 PLANTATION STREET, LLC

 

ARE-6166 NANCY RIDGE, LLC

 

ARE-9880 CAMPUS POINT, LLC

 

ARE-EAST RIVER SCIENCE PARK, LLC

 

ARE-EASTLAKE AVENUE NO. 3, LLC

 

ARE-MA REGION NO. 13, LLC

 

ARE-MA REGION NO. 14, LLC

 

ARE-MA REGION NO. 16, LLC

 

ARE-MA REGION NO. 19, LLC

 

ARE-MA REGION NO. 20, LLC

 

ARE-MA REGION NO. 21, LLC

 

ARE-MA REGION NO. 23, LLC

 

ARE-MA REGION NO. 24, LLC

 

ARE-MA REGION NO. 25, LLC

 

ARE-MA REGION NO. 26, LLC

 

ARE-MA REGION NO. 28, LLC

 

ARE-MA REGION NO. 30, LLC

 

ARE-MA REGION NO. 32, LLC

 

ARE-MA REGION NO. 33, LLC

 

ARE-MA REGION NO. 34, LLC

 

ARE-MA REGION NO. 35, LLC

 

ARE-MA REGION NO. 36, LLC

 

ARE-MA REGION NO. 38, LLC

 

ARE-MA REGION NO. 39, LLC

 

ARE-MA REGION NO. 40, LLC

 

ARE-MA REGION NO. 43, LLC

 

ARE-MA REGION NO. 45, LLC

 

ARE-MA REGION NO. 46, LLC

 

ARE-MA REGION NO. 47, LLC

 

ARE-MARYLAND NO. 23, LLC

 

ARE-MARYLAND NO. 38, LLC

 

ARE-MD NO. 1, LLC

 

ARE-NC REGION NO. 5, LLC

 

ARE-NC REGION NO. 6, LLC

 

ARE-NC REGION NO. 7, LLC

 

ARE-NC REGION NO. 9, LLC

 

ARE-NC REGION NO. 11, LLC,

 

each a Delaware limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

TERM LOAN AGREEMENT

DECEMBER 2011

 

--------------------------------------------------------------------------------


 

 

ARE-PA REGION NO. 6, LLC

 

ARE-PA REGION NO. 7, LLC

 

ARE-PASADENA NO. 3, LLC

 

ARE-SAN FRANCISCO NO. 12, LLC

 

ARE-SAN FRANCISCO NO. 15, LLC

 

ARE-SAN FRANCISCO NO. 18, LLC

 

ARE-SAN FRANCISCO NO. 19, LLC

 

ARE-SAN FRANCISCO NO. 25, LLC

 

ARE-SAN FRANCISCO NO. 26, LLC

 

ARE-SAN FRANCISCO NO. 29, LLC

 

ARE-SAN FRANCISCO NO. 33, LLC

 

ARE-SAN FRANCISCO NO. 41, LLC

 

ARE-SAN FRANCISCO NO. 42, LLC

 

ARE-SAN FRANCISCO NO. 43, LLC

 

ARE-SD REGION NO. 17, LLC

 

ARE-SD REGION NO. 18, LLC

 

ARE-SD REGION NO. 23, LLC

 

ARE-SD REGION NO. 24, LLC

 

ARE-SD REGION NO. 25, LLC

 

ARE-SD REGION NO. 28, LLC

 

ARE-SD REGION NO. 29, LLC

 

ARE-SD REGION NO. 32, LLC

 

ARE-SD REGION NO. 33, LLC

 

ARE-SD REGION NO. 34, LLC

 

ARE-SEATTLE NO. 10, LLC

 

ARE-SEATTLE NO. 11, LLC

 

ARE-SEATTLE NO. 12, LLC

 

ARE-SEATTLE NO. 14, LLC

 

ARE-SEATTLE NO. 15, LLC

 

ARE-SEATTLE NO. 16, LLC

 

ARE-SEATTLE NO. 17, LLC

 

ARE-SEATTLE NO. 20, LLC

 

ARE-SEATTLE NO. 22, LLC

 

ARE-SEATTLE NO. 23, LLC

 

ARE-SEATTLE NO. 24, LLC

 

ARE-SEATTLE NO. 25, LLC

 

ARE-SEATTLE NO. 27, LLC

 

ARE-TECHNOLOGY CENTER SSF, LLC

 

GDD INDUSTRIES, LLC,

 

each a Delaware limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GULL AVENUE, LLC

 

JBC ENDEAVORS, LLC

 

JC TWINS, LLC

 

JP HOSPITALITY, LLC

 

JSW INDUSTRIES, LLC

 

JSW PROPERTIES, LLC

 

LMC STORAGE, LLC

 

ORANGE COAST, LLC

 

SAR ENTERPRISES, LLC

 

ARE-100/800/801 CAPITOLA, LLC

 

ARE-10505 ROSELLE STREET, LLC

 

ARE-108 ALEXANDER ROAD, LLC

 

ARE-129/153/161 HILL STREET, LLC

 

ARE-14 FIRSTFIELD ROAD, LLC

 

ARE-150/154 TECHNOLOGY PARKWAY, LLC

 

ARE-19 FIRSTFIELD ROAD, LLC

 

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

 

ARE-2625/2627/2631 HANOVER, LLC

 

ARE-279 PRINCETON ROAD, LLC

 

ARE-3770 TANSY STREET, LLC

 

ARE-480 ARSENAL STREET, LLC

 

ARE-5 TRIANGLE DRIVE, LLC

 

ARE-500 ARSENAL STREET, LLC

 

ARE-6146 NANCY RIDGE, LLC

 

ARE-700/730 SOUTH RAYMOND, LLC

 

ARE-7030 KIT CREEK, LLC

 

ARE-770/784/790 MEMORIAL DRIVE, LLC

 

ARE-819/863 MITTEN ROAD, LLC

 

ARE-EAST JAMIE COURT, LLC,

 

each a Delaware limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE METROPOLITAN GROVE I, LLC,

 

a Delaware limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, as
sole equity member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

ARE-10933 NORTH TORREY PINES, LLC

 

ARE-3535/3565 GENERAL ATOMICS COURT, LLC, each a Delaware limited liability
company

 

 

 

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, managing
member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-JOHN HOPKINS COURT, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-QRS Corp., a Maryland corporation, managing member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-381 PLANTATION STREET, LLC

 

ARE-60 WESTVIEW, LLC

 

ARE-ONE INNOVATION DRIVE, LLC,

 

each a Delaware limited liability company

 

 

 

By: AREE-Holdings, L.P., a Delaware limited partnership, managing member

 

 

 

 

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-WESTERN NEWBROOK, LLC,

 

a Delaware limited liability company

 

 

 

By: AREE-Holdings II, L.P., a Delaware limited partnership, managing member

 

 

 

 

By: ARE-GP/II Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware limited liability
company

 

 

 

By: ARE-GP/VI Holdings QRS Corp., a Delaware corporation, managing member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-BELMONT, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-BELMONT MM, LLC, a Delaware limited liability company, managing member

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-940 CLOPPER ROAD, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE- MM 940 Clopper Road, LLC, a Delaware limited liability company, as
managing member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as member

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-708 QUINCE ORCHARD, LLC,

 

a Delaware limited liability company

 

 

 

By:  ARE-GP 708 Quince Orchard QRS Corp., a Maryland corporation, managing
member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-MA REGION NO. 9, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-MA REGION NO. 9 MM, LLC, a Delaware limited liability company, manager

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-VIRGINIA NO. 2, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-Virginia No. 2 Member, LLC, a Delaware limited liability company,
manager

 

 

 

 

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, sole member

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-702 ELECTRONIC DRIVE, L.P

 

ARE-PA REGION NO. 3, L.P.

 

ARE-PA REGION NO. 4, L.P.,

 

each a Delaware limited partnership

 

 

 

By: AREE-Holdings, L.P., a Delaware limited partnership, general partner

 

 

 

 

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-MARYLAND NO. 25, LLC

 

ARE-MARYLAND NO. 26, LLC

 

ARE-MARYLAND NO. 27, LLC

 

ARE-MARYLAND NO. 31, LLC

 

ARE-MARYLAND NO. 32, LLC,

 

each a Maryland limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-MARYLAND NO. 28, LLC,

 

a Maryland limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-MARYLAND NO. 30, LLC,

 

a Maryland limited liability company

 

 

 

By: ARE-Maryland No. 29, LLC, a Delaware limited liability company, sole member

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TECH PARK 270 III, LLC,

 

a Maryland limited liability company

 

 

 

By: ARE-MM Tech Park 270 III, LLC, a Delaware limited liability company, as
managing member

 

 

 

 

By: ARE-930 Clopper Road, LLC, a Delaware limited liability company, as sole
equity member

 

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, as
sole member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-5 RESEARCH PLACE, LLC,

 

a Maryland limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
manager

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

ARE-MARYLAND NO. 7 CORP.

 

ARE-MARYLAND NO. 8 CORP.

 

ARE-25/35/45 W. WATKINS CORP.,

 

each a Maryland corporation

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-BC NO. 1 TRUST,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of ARE-BC NO. 1 TRUST

 

 

 

 

 

 

By:

/s/ Erwin M. Soriano

 

 

 

Name: Erwin M. Soriano

 

 

 

Title: Assistant Vice President

 

 

 

 

 

A.R.E. QUEBEC NO. 1 TRUST,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of A.R.E. QUEBEC NO. 1 TRUST

 

 

 

 

 

 

By:

/s/ Erwin M. Soriano

 

 

 

Name: Erwin M. Soriano

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

A.R.E. QUEBEC NO. 2 TRUST,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of A.R.E. QUEBEC NO. 2 TRUST

 

 

 

 

 

 

By:

/s/ Erwin M. Soriano

 

 

 

Name: Erwin M. Soriano

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

ARE-BC NO. 2 TRUST,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of ARE-BC NO. 2 TRUST

 

 

 

 

 

 

By:

/s/ Erwin M. Soriano

 

 

 

Name: Erwin M. Soriano

 

 

 

Title: Assistant Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARE-BJ No. 1 Trust,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of ARE-BJ NO. 1 TRUST

 

 

 

 

 

 

By:

/s/ Erwin M. Soriano

 

 

 

Name: Erwin M. Soriano

 

 

 

Title: Assistant Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Henry Pennell

 

Name:

Henry Pennell

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Helen W. Chan

 

Name:

Helen W. Chan

 

Title:

Assistant Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Brendan M. Poe

 

Name:

Brendan M. Poe

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dan LePage

 

Name:

Dan LePage

 

Title:

Authorized Signatory

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

Name:

Michael R. Mellott

 

Title:

Director

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Darin Mortimer

 

Name:

Darin Mortimer

 

Title:

Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Christopher Usas

 

Name:

Christopher Usas

 

Title:

Director

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Associate

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

Name:

Ahaz A. Armstrong

 

Title:

Assistant Vice President

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH

 

 

 

By:

/s/ Charles Stewart

 

Name:

Charles Stewart

 

Title:

Director

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK LTD.,

 

LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Chu-I Hung

 

Name:

Chu-I Hung

 

Title:

Vice President & General Manager

 

 

TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

The existence of the consent rights of the Massachusetts Institute of Technology
with respect to (a) leases over 150,000 square feet, (b) alteration of the Real
Property affecting more than 150,000 square feet and having an expense of
$20,000,000 or more in any single project, (c) leverage exceeding 80% of loan to
value with respect to such Real Property, (d) transactions with any affiliate of
the Parent, (e) acquisition of assets other than such Real Property and related
items of property and (f) changing the purpose of the company.

 

 

Schedule 1.01

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

 

 

 

 

 

 

 

 

Lender

 

 

Commitment

 

 

Applicable 
Percentage

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

$

108,333,333.34

 

 

18.055555557%

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

$

108,333,333.33

 

 

18.055555555%

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

 

$

108,333,333.33

 

 

18.055555555%

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

 

$

50,000,000.00

 

 

8.333333333%

 

 

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

 

$

50,000,000.00

 

 

8.333333333%

 

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

$

45,000,000.00

 

 

7.500000000%

 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

 

$

40,000,000.00

 

 

6.666666667%

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

 

$

25,000,000.00

 

 

4.166666667%

 

 

 

 

 

 

 

 

 

PNC Bank National Association

 

 

$

20,000,000.00

 

 

3.333333333%

 

 

 

 

 

 

 

 

 

Regions Bank

 

 

$

20,000,000.00

 

 

3.333333333%

 

 

 

 

 

 

 

 

 

Branch Banking and Trust Company

 

 

$

10,000,000.00

 

 

1.666666667%

 

 

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

 

$

10,000,000.00

 

 

1.666666667%

 

 

 

 

 

 

 

 

 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

 

$

5,000,000.00

 

 

0.833333333%

 

 

 

 

 

 

 

 

 

TOTAL

 

 

$

600,000,000.00

 

 

100.000000000%

 

 

 

Schedule 2.01

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

Borrower

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

Qualified Asset Pool Property #1

ARE-QRS CORP.

Qualified Asset Pool Property #2

ALEXANDRIA REAL ESTATE EQUITIES, L.P.

Qualified Asset Pool Property #3

ARE ACQUISITIONS, LLC

Qualified Asset Pool Property #4

 

 

123 AUCTION, LLC

Qualified Asset Pool Property #5

ARE-11025/11075 ROSELLE STREET, LLC

Qualified Asset Pool Property #6

ARE-377 PLANTATION STREET, LLC

Qualified Asset Pool Property #7

ARE-6166 NANCY RIDGE, LLC

Qualified Asset Pool Property #8

ARE-9880 CAMPUS POINT, LLC

Qualified Asset Pool Property #9

ARE-EAST RIVER SCIENCE PARK, LLC

Qualified Asset Pool Property #10

ARE-EASTLAKE AVENUE NO. 3, LLC

Qualified Asset Pool Property #11

ARE-MA REGION NO. 13, LLC

Qualified Asset Pool Property #12

ARE-MA REGION NO. 14, LLC

Qualified Asset Pool Property #13

ARE-MA REGION NO. 16, LLC

Qualified Asset Pool Property #14

ARE-MA REGION NO. 19, LLC

Qualified Asset Pool Property #15

ARE-MA REGION NO. 20, LLC

Qualified Asset Pool Property #16

ARE-MA REGION NO. 21, LLC

Qualified Asset Pool Property #17

ARE-MA REGION NO. 23, LLC

Qualified Asset Pool Property #18

ARE-MA REGION NO. 24, LLC

Qualified Asset Pool Property #19

ARE-MA REGION NO. 25, LLC

Qualified Asset Pool Property #20

ARE-MA REGION NO. 26, LLC

Qualified Asset Pool Property #21

ARE-MA REGION NO. 28, LLC

Qualified Asset Pool Property #22

ARE-MA REGION NO. 30, LLC

Qualified Asset Pool Property #23

ARE-MA REGION NO. 32, LLC

Qualified Asset Pool Property #24

ARE-MA REGION NO. 33, LLC

Qualified Asset Pool Property #25

ARE-MA REGION NO. 34, LLC

Qualified Asset Pool Property #26

ARE-MA REGION NO. 35, LLC

Qualified Asset Pool Property #27

ARE-MA REGION NO. 36, LLC

Qualified Asset Pool Property #28

ARE-MA REGION NO. 38, LLC

Qualified Asset Pool Property #29

ARE-MA REGION NO. 39. LLC

Qualified Asset Pool Property #30

ARE-MA REGION NO. 40, LLC

Qualified Asset Pool Property #31

ARE-MA REGION NO. 43, LLC

Qualified Asset Pool Property #32

ARE-MA REGION NO. 45, LLC

Qualified Asset Pool Property #33

ARE-MA REGION NO. 46, LLC

Qualified Asset Pool Property #34

ARE-MA REGION NO. 47, LLC

Qualified Asset Pool Property #35

ARE-MARYLAND NO. 23, LLC

Qualified Asset Pool Property #36

ARE-MARYLAND NO. 38, LLC

Qualified Asset Pool Property #37

ARE-MD NO. 1, LLC

Qualified Asset Pool Property #38

ARE-NC REGION NO. 5, LLC

Qualified Asset Pool Property #39

ARE-NC REGION NO. 6, LLC

Qualified Asset Pool Property #40

ARE-NC REGION NO. 7, LLC

Qualified Asset Pool Property #41

ARE-NC REGION NO. 9, LLC

Qualified Asset Pool Property #42

ARE-NC REGION NO. 11, LLC

Qualified Asset Pool Property #43

ARE-PA REGION NO. 6, LLC

Qualified Asset Pool Property #44

 

 

Schedule 5.18

 

--------------------------------------------------------------------------------


 

ARE-PA REGION NO. 7, LLC

Qualified Asset Pool Property #45

ARE-PASADENA NO. 3, LLC

Qualified Asset Pool Property #46

ARE-SAN FRANCISCO NO. 12, LLC

Qualified Asset Pool Property #47

ARE-SAN FRANCISCO NO. 15, LLC

Qualified Asset Pool Property #48

ARE-SAN FRANCISCO NO. 18, LLC

Qualified Asset Pool Property #49

ARE-SAN FRANCISCO NO. 19, LLC

Qualified Asset Pool Property #50

ARE-SAN FRANCISCO NO. 25, LLC

Qualified Asset Pool Property #51

ARE-SAN FRANCISCO NO. 26, LLC

Qualified Asset Pool Property #52

ARE-SAN FRANCISCO NO. 29, LLC

Qualified Asset Pool Property #53

ARE-SAN FRANCISCO NO. 33, LLC

Qualified Asset Pool Property #54

ARE-SAN FRANCISCO NO. 41, LLC

Qualified Asset Pool Property #55

ARE-SAN FRANCISCO NO. 42, LLC

Qualified Asset Pool Property #56

ARE-SAN FRANCISCO NO. 43, LLC

Qualified Asset Pool Property #57

ARE-SD REGION NO. 17, LLC

Qualified Asset Pool Property #58

ARE-SD REGION NO. 18, LLC

Qualified Asset Pool Property #59

ARE-SD REGION NO. 23, LLC

Qualified Asset Pool Property #60

ARE-SD REGION NO. 24, LLC

Qualified Asset Pool Property #61

ARE-SD REGION NO. 25, LLC

Qualified Asset Pool Property #62

ARE-SD REGION NO. 33, LLC

Qualified Asset Pool Property #63

ARE-SD REGION NO. 34, LLC

Qualified Asset Pool Property #64

ARE-SEATTLE NO. 10, LLC

Qualified Asset Pool Property #65

ARE-SEATTLE NO. 11, LLC

Qualified Asset Pool Property #66

ARE-SEATTLE NO. 12, LLC

Qualified Asset Pool Property #67

ARE-SEATTLE NO. 14, LLC

Qualified Asset Pool Property #68

ARE-SEATTLE NO. 15, LLC

Qualified Asset Pool Property #69

ARE-SEATTLE NO. 16, LLC

Qualified Asset Pool Property #70

ARE-SEATTLE NO. 17, LLC

Qualified Asset Pool Property #71

ARE-SEATTLE NO. 20, LLC

Qualified Asset Pool Property #72

ARE-SEATTLE NO. 22, LLC

Qualified Asset Pool Property #73

ARE-SEATTLE NO. 23, LLC

Qualified Asset Pool Property #74

ARE-SEATTLE NO. 24, LLC

Qualified Asset Pool Property #75

ARE-SEATTLE NO. 25, LLC

Qualified Asset Pool Property #76

ARE-SEATTLE NO. 27, LLC

Qualified Asset Pool Property #77

ARE-TECHNOLOGY CENTER SSF, LLC

Qualified Asset Pool Property #78

JC TWINS, LLC

Qualified Asset Pool Property #79

JP HOSPITALITY, LLC

Qualified Asset Pool Property #80

JSW INDUSTRIES, LLC

Qualified Asset Pool Property #81

LMC STORAGE, LLC

Qualified Asset Pool Property #82

SAR ENTERPRISES, LLC

Qualified Asset Pool Property #83

 

 

ARE-METROPOLITAN GROVE I, LLC

Qualified Asset Pool Property #84

 

 

ARE-100/800/801 CAPITOLA, LLC

Qualified Asset Pool Property #85

ARE-10505 ROSELLE STREET, LLC

Qualified Asset Pool Property #86

ARE-108 ALEXANDER ROAD, LLC

Qualified Asset Pool Property #87

ARE-129/153/161 HILL STREET, LLC

Qualified Asset Pool Property #88

ARE-14 FIRSTFIELD ROAD, LLC

Qualified Asset Pool Property #89

ARE-150/154 TECHNOLOGY PARKWAY, LLC

Qualified Asset Pool Property #90

ARE-19 FIRSTFIELD ROAD, LLC

Qualified Asset Pool Property #91

 

 

Schedule 5.18

 

--------------------------------------------------------------------------------


 

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

Qualified Asset Pool Property #92

ARE-2625/2627/2631 HANOVER, LLC

Qualified Asset Pool Property #93

ARE-279 PRINCETON ROAD, LLC

Qualified Asset Pool Property #94

ARE-3770 TANSY STREET, LLC

Qualified Asset Pool Property #95

ARE-480 ARSENAL STREET, LLC

Qualified Asset Pool Property #96

ARE-5 TRIANGLE DRIVE, LLC

Qualified Asset Pool Property #97

ARE-500 ARSENAL STREET, LLC

Qualified Asset Pool Property #98

ARE-6146 NANCY RIDGE, LLC

Qualified Asset Pool Property #99

ARE-700/730 SOUTH RAYMOND, LLC

Qualified Asset Pool Property #100

ARE-7030 KIT CREEK, LLC

Qualified Asset Pool Property #101

ARE-770/784/790 MEMORIAL DRIVE, LLC

Qualified Asset Pool Property #102

ARE-819/863 MITTEN ROAD, LLC

Qualified Asset Pool Property #103

ARE-EAST JAMIE COURT, LLC

Qualified Asset Pool Property #104

 

 

ARE-10933 NORTH TORREY PINES, LLC

Qualified Asset Pool Property #105

ARE-3535/3565 GENERAL ATOMICS COURT, LLC

Qualified Asset Pool Property #106

 

 

ARE-JOHN HOPKINS COURT, LLC

Qualified Asset Pool Property #107

 

 

ARE-381 PLANTATION STREET, LLC

Qualified Asset Pool Property #108

ARE-60 WESTVIEW, LLC

Qualified Asset Pool Property #109

ARE-ONE INNOVATION DRIVE, LLC

Qualified Asset Pool Property #110

 

 

ARE-WESTERN NEWBROOK, LLC

Qualified Asset Pool Property #111

 

 

ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC

Qualified Asset Pool Property #112

 

 

ARE-BELMONT, LLC

Qualified Asset Pool Property #113

 

 

ARE-708 QUINCE ORCHARD, LLC

Qualified Asset Pool Property #114

 

 

ARE-940 CLOPPER ROAD, LLC

Qualified Asset Pool Property #115

 

 

ARE-MA REGION NO. 9, LLC

Qualified Asset Pool Property #116

 

 

ARE-VIRGINIA NO. 2, LLC

Qualified Asset Pool Property #117

 

 

ARE-702 ELECTRONIC DRIVE, L.P

Qualified Asset Pool Property #118

ARE-PA REGION NO. 3, L.P.

Qualified Asset Pool Property #119

ARE-PA REGION NO. 4, L.P.

Qualified Asset Pool Property #120

 

 

ARE-SD REGION NO. 28, LLC

Qualified Asset Pool Property #121

ARE-SD REGION NO. 29, LLC

Qualified Asset Pool Property #122

ARE-SD REGION NO. 32, LLC

Qualified Asset Pool Property #123

GDD INDUSTRIES, LLC

Qualified Asset Pool Property #124

GULL AVENUE, LLC

Qualified Asset Pool Property #125

JBC ENDEAVORS, LLC

Qualified Asset Pool Property #126

JSW PROPERTIES, LLC

Qualified Asset Pool Property #127

 

 

Schedule 5.18

 

--------------------------------------------------------------------------------


 

ORANGE COAST, LLC

Qualified Asset Pool Property #128

 

 

ARE-MARYLAND NO. 25, LLC

Qualified Asset Pool Property #129

ARE-MARYLAND NO. 26, LLC

Qualified Asset Pool Property #130

ARE-MARYLAND NO. 27, LLC

Qualified Asset Pool Property #131

ARE-MARYLAND NO. 31, LLC

Qualified Asset Pool Property #132

ARE-MARYLAND NO. 32, LLC

Qualified Asset Pool Property #133

 

 

ARE-MARYLAND NO. 30, LLC

Qualified Asset Pool Property #134

 

 

ARE-MARYLAND NO. 28, LLC

Qualified Asset Pool Property #135

 

 

TECH PARK 270 III, LLC

Qualified Asset Pool Property #136

 

 

ARE-5 RESEARCH PLACE, LLC

Qualified Asset Pool Property #137

 

 

ARE-MARYLAND NO. 7 CORP.

Qualified Asset Pool Property #138

ARE-MARYLAND NO. 8 CORP.

Qualified Asset Pool Property #139

ARE-25/35/45 W. WATKINS CORP.

Qualified Asset Pool Property #140

 

 

ARE-BC NO. 1 TRUST

Qualified Asset Pool Property #141

ARE-BC NO. 2 TRUST

Qualified Asset Pool Property #142

ARE-BJ NO.1 TRUST

Qualified Asset Pool Property #143

A.R.E. QUEBEC NO. 1 TRUST

Qualified Asset Pool Property #144

A.R.E. QUEBEC NO. 2 TRUST

Qualified Asset Pool Property #145

 

 

Schedule 5.18

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWERS:

 

385 E. Colorado Blvd., Suite 299

Pasadena, CA  91101

Attention:  Dean Shigenaga, Chief Financial Officer

Telephone:       (626) 578-0777

Telecopier:       (626) 578-0770

Electronic Mail: dshigenaga@are.com

Website Address: www.are.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

901 Main Street, 14th Floor

TX1-492-14-12

Dallas, TX 75202

Attention: Ramon Presas

Telephone:       (214) 209-9262

Telecopier:       (214)209-8364

Electronic Mail: ramon.presas@baml.com

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

901 Main Street, 14th Floor

TX1-492-14-11

Dallas, TX 75202

Attention: Henry Pennell

Telephone:       (214) 209-1226

Telecopier:       (214) 290-9448

Electronic Mail: henry.pennell@baml.com

 

with a copy to:

 

Bank of America, N.A.

315 Montgomery Street

San Francisco, CA 94104

Attention: James P. Johnson

Telephone:       (415) 913-4699

Telecopier:       (415) 913-2356

Electronic Mail: james.johnson@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date: ____________ _____

 

 

To:       Bank of America, N.A., as Administrative Agent

 

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Term Loan Agreement, dated as of December 6,
2011 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Alexandria Real
Estate Equities, Inc., a Maryland corporation (“Parent”), Alexandria Real Estate
Equities, L.P., a Delaware limited partnership (“Operating Partnership”),
ARE-QRS Corp., a Maryland corporation (“QRS”), the other borrowers from time to
time party thereto (together with the Parent, Operating Partnership and QRS,
collectively, the “Borrowers”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

The undersigned, for itself or for another Borrower, hereby requests (select
one):

 

o A Borrowing of Loans

 

o

A conversion or continuation of

 

 

 

Loans

 

 

1.

 

On                                                                    (a
Business Day).

 

 

 

2.

 

In the principal amount of $                       .

 

 

 

3.

 

Type of Loan requested to be borrowed or to which existing Loans are to be
continued or converted:

 

 

 

 

 

o

Base Rate Loan

 

 

 

 

 

 

o

For Eurodollar Rate Loans: with an Interest Period of            month(s)1.

 

 

--------------------------------------------------------------------------------

1 One, two, three or six months

 

--------------------------------------------------------------------------------


 

[Parent hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Loan Notice and on the date of the related
Borrowing, the conditions to lending specified in Section 4.02(a) and
Section 4.02(b) of the Agreement have been satisfied.]2

 

After giving effect to the Borrowing, if any, requested herein, the aggregate
outstanding principal amount of all Loans shall not exceed the Aggregate
Commitments.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

2 Insert bracketed language only if Parent is making a request for a Borrowing
on the Closing Date or pursuant to Section 2.15 of the Agreement (and not if
Parent is requesting only a conversion of Loans to another Type or a
continuation of Eurodollar Rate Loans).

 

--------------------------------------------------------------------------------


 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC., a

 

Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

December      , 2011

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promise to pay to
                                     (or its registered assigns) (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Loan made by the Lender to the Borrowers under that
certain Term Loan Agreement, dated as of December 6, 2011 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

The Borrowers promise to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand in accordance with the
terms of the Agreement, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the  Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Agreement.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership

 

 

 

By: ARE-QRS Corp., a Maryland corporation,

 

general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-QRS CORP., a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE ACQUISITIONS, LLC, a Delaware limited liability company

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation,

 

managing member

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

123 AUCTION, LLC

 

ARE-11025/11075 ROSELLE STREET, LLC

 

ARE-377 PLANTATION STREET, LLC

 

ARE-6166 NANCY RIDGE, LLC

 

ARE-9880 CAMPUS POINT, LLC

 

ARE-EAST RIVER SCIENCE PARK, LLC

 

ARE-EASTLAKE AVENUE NO. 3, LLC

 

ARE-MA REGION NO. 13, LLC

 

ARE-MA REGION NO. 14, LLC

 

ARE-MA REGION NO. 16, LLC

 

ARE-MA REGION NO. 19, LLC

 

ARE-MA REGION NO. 20, LLC

 

ARE-MA REGION NO. 21, LLC

 

ARE-MA REGION NO. 23, LLC

 

ARE-MA REGION NO. 24, LLC

 

ARE-MA REGION NO. 25, LLC

 

ARE-MA REGION NO. 26, LLC

 

ARE-MA REGION NO. 28, LLC

 

ARE-MA REGION NO. 30, LLC

 

ARE-MA REGION NO. 32, LLC

 

ARE-MA REGION NO. 33, LLC

 

ARE-MA REGION NO. 34, LLC

 

ARE-MA REGION NO. 35, LLC

 

ARE-MA REGION NO. 36, LLC

 

ARE-MA REGION NO. 38, LLC

 

ARE-MA REGION NO. 39, LLC

 

ARE-MA REGION NO. 40, LLC

 

ARE-MA REGION NO. 43, LLC

 

ARE-MA REGION NO. 45, LLC

 

ARE-MA REGION NO. 46, LLC

 

ARE-MA REGION NO. 47, LLC

 

ARE-MARYLAND NO. 23, LLC

 

ARE-MARYLAND NO. 38, LLC

 

ARE-MD NO. 1, LLC

 

ARE-NC REGION NO. 5, LLC

 

ARE-NC REGION NO. 6, LLC

 

ARE-NC REGION NO. 7, LLC

 

ARE-NC REGION NO. 9, LLC

 

ARE-NC REGION NO. 11, LLC,

 

each a Delaware limited liability company

 

 

 

By:  Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By:  ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-PA REGION NO. 6, LLC

 

ARE-PA REGION NO. 7, LLC

 

ARE-PASADENA NO. 3, LLC

 

ARE-SAN FRANCISCO NO. 12, LLC

 

ARE-SAN FRANCISCO NO. 15, LLC

 

ARE-SAN FRANCISCO NO. 18, LLC

 

ARE-SAN FRANCISCO NO. 19, LLC

 

ARE-SAN FRANCISCO NO. 25, LLC

 

ARE-SAN FRANCISCO NO. 26, LLC

 

ARE-SAN FRANCISCO NO. 29, LLC

 

ARE-SAN FRANCISCO NO. 33, LLC

 

ARE-SAN FRANCISCO NO. 41, LLC

 

ARE-SAN FRANCISCO NO. 42, LLC

 

ARE-SAN FRANCISCO NO. 43, LLC

 

ARE-SD REGION NO. 17, LLC

 

ARE-SD REGION NO. 18, LLC

 

ARE-SD REGION NO. 23, LLC

 

ARE-SD REGION NO. 24, LLC

 

ARE-SD REGION NO. 25, LLC

 

ARE-SD REGION NO. 28, LLC

 

ARE-SD REGION NO. 29, LLC

 

ARE-SD REGION NO. 32, LLC

 

ARE-SD REGION NO. 33, LLC

 

ARE-SD REGION NO. 34, LLC

 

ARE-SEATTLE NO. 10, LLC

 

ARE-SEATTLE NO. 11, LLC

 

ARE-SEATTLE NO. 12, LLC

 

ARE-SEATTLE NO. 14, LLC

 

ARE-SEATTLE NO. 15, LLC

 

ARE-SEATTLE NO. 16, LLC

 

ARE-SEATTLE NO. 17, LLC

 

ARE-SEATTLE NO. 20, LLC

 

ARE-SEATTLE NO. 22, LLC

 

ARE-SEATTLE NO. 23, LLC

 

ARE-SEATTLE NO. 24, LLC

 

ARE-SEATTLE NO. 25, LLC

 

ARE-SEATTLE NO. 27, LLC

 

ARE-TECHNOLOGY CENTER SSF, LLC

 

GDD INDUSTRIES, LLC,

 

each a Delaware limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GULL AVENUE, LLC

 

JBC ENDEAVORS, LLC

 

JC TWINS, LLC

 

JP HOSPITALITY, LLC

 

JSW INDUSTRIES, LLC

 

JSW PROPERTIES, LLC

 

LMC STORAGE, LLC

 

ORANGE COAST, LLC

 

SAR ENTERPRISES, LLC

 

ARE-100/800/801 CAPITOLA, LLC

 

ARE-10505 ROSELLE STREET, LLC

 

ARE-108 ALEXANDER ROAD, LLC

 

ARE-129/153/161 HILL STREET, LLC

 

ARE-14 FIRSTFIELD ROAD, LLC

 

ARE-150/154 TECHNOLOGY PARKWAY, LLC

 

ARE-19 FIRSTFIELD ROAD, LLC

 

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

 

ARE-2625/2627/2631 HANOVER, LLC

 

ARE-279 PRINCETON ROAD, LLC

 

ARE-3770 TANSY STREET, LLC

 

ARE-480 ARSENAL STREET, LLC

 

ARE-5 TRIANGLE DRIVE, LLC

 

ARE-500 ARSENAL STREET, LLC

 

ARE-6146 NANCY RIDGE, LLC

 

ARE-700/730 SOUTH RAYMOND, LLC

 

ARE-7030 KIT CREEK, LLC

 

ARE-770/784/790 MEMORIAL DRIVE, LLC

 

ARE-819/863 MITTEN ROAD, LLC

 

ARE-EAST JAMIE COURT, LLC,

 

each a Delaware limited liability company

 

 

 

By:  Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

 

 

 

By:  ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE METROPOLITAN GROVE I, LLC,

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, as
sole equity member

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-10933 NORTH TORREY PINES, LLC

 

ARE-3535/3565 GENERAL ATOMICS COURT, LLC, each a Delaware limited liability
company

 

 

 

By: Alexandria Real Estate Equities, Inc., a Maryland corporation, managing
member

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-JOHN HOPKINS COURT, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-QRS Corp., a Maryland corporation, managing member

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-381 PLANTATION STREET, LLC

 

ARE-60 WESTVIEW, LLC

 

ARE-ONE INNOVATION DRIVE, LLC,

 

each a Delaware limited liability company

 

 

 

By: AREE-Holdings, L.P., a Delaware limited partnership, managing member

 

 

 

 

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-WESTERN NEWBROOK, LLC,

 

a Delaware limited liability company

 

 

 

By: AREE-Holdings II, L.P., a Delaware limited partnership, managing member

 

 

 

 

By: ARE-GP/II Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

 

 

 

 

ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware limited liability
company

 

 

 

By: ARE-GP/VI Holdings QRS Corp., a Delaware corporation, managing member

 

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-BELMONT, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-BELMONT MM, LLC, a Delaware limited liability company, managing member

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a  Delaware limited partnership, sole
member

 

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARE-940 CLOPPER ROAD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By: ARE- MM 940 Clopper Road, LLC, a Delaware limited liability company, as
managing member

 

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ARE-708 QUINCE ORCHARD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By: ARE-GP 708 Quince Orchard QRS Corp., a Maryland corporation, managing member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-MA REGION NO. 9, LLC,

 

a Delaware limited liability company

 

 

 

By: ARE-MA REGION NO. 9 MM, LLC, a Delaware limited liability company, manager

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a  Delaware limited partnership, sole
member

 

 

 

 

 

 

 

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARE-VIRGINIA NO. 2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: ARE-Virginia No. 2 Member, LLC, a Delaware limited liability company,
manager

 

 

 

 

 

 

 

 

 

By: Alexandria Real Estate Equities, Inc., a  Maryland corporation, sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARE-702 ELECTRONIC DRIVE, L.P

 

ARE-PA REGION NO. 3, L.P.

 

ARE-PA REGION NO. 4, L.P.,

 

each a Delaware limited partnership

 

 

 

 

 

 

 

 

By: AREE-Holdings, L.P., a Delaware limited  partnership, general partner

 

 

 

 

 

 

 

 

 

By: ARE-GP Holdings QRS Corp., a Delaware corporation, general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-MARYLAND NO. 25, LLC

 

ARE-MARYLAND NO. 26, LLC

 

ARE-MARYLAND NO. 27, LLC

 

ARE-MARYLAND NO. 31, LLC

 

ARE-MARYLAND NO. 32, LLC,

 

each a Maryland limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ARE-MARYLAND NO. 28, LLC,

 

a Maryland limited liability company

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

ARE-MARYLAND NO. 30, LLC,

 

a Maryland limited liability company

 

 

 

By: ARE-Maryland No. 29, LLC, a Delaware limited liability company, sole member

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, sole
member

 

 

 

 

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

TECH PARK 270 III, LLC,

 

a Maryland limited liability company

 

 

 

By: ARE-MM Tech Park 270 III, LLC, a Delaware limited liability company, as
managing member

 

 

 

 

By: ARE-930 Clopper Road, LLC, a Delaware limited liability company, as sole
equity member

 

 

 

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, as
sole member

 

 

 

 

 

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, as general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARE-5 RESEARCH PLACE, LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

 

 

 

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
manager

 

 

 

 

By: ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Eric S. Johnson

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

ARE-MARYLAND NO. 7 CORP.

 

ARE-MARYLAND NO. 8 CORP.

 

ARE-25/35/45 W. WATKINS CORP.,

 

each a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

Eric S. Johnson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ARE-BC NO. 1 TRUST,

 

a Delaware common law trust

 

 

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of ARE-BC NO. 1 TRUST

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

A.R.E. QUEBEC NO. 1 TRUST,

 

a Delaware common law trust

 

 

 

 

 

 

By: WILMINGTON TRUST COMPANY, not in its

individual capacity but solely as trustee of A.R.E.  QUEBEC NO. 1 TRUST

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

A.R.E. QUEBEC NO. 2 TRUST,

 

a Delaware common law trust

 

 

 

 

 

 

By: WILMINGTON TRUST COMPANY, not in its  individual capacity but solely as
trustee of A.R.E.  QUEBEC NO. 2 TRUST

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

ARE-BC NO. 2 TRUST,

 

a Delaware common law trust

 

 

 

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of  ARE-BC NO. 2 TRUST

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ARE-BJ NO. 1 TRUST,

 

a Delaware common law trust

 

 

 

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
trustee of ARE-BJ NO. 1 TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

                                   

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of December 6,
2011 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Alexandria Real
Estate Equities, Inc., a Maryland corporation (“Parent”), Alexandria Real Estate
Equities, L.P., a Delaware limited partnership (“Operating Partnership”),
ARE-QRS Corp., a Maryland corporation (“QRS”), the other borrowers party to the
Agreement (collectively, together with Parent, Operating Partnership and QRS,
the “Borrowers”); each lender from time to time party to the Agreement
(collectively, the “Lenders” and individually, a “Lender”); and Bank of America,
N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of Parent,
and that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrowers, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Parent ended as of [            ] (the “Statement Date”), together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraphs for fiscal quarter-end financial statements]

 

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Parent
ended as of [            ] (the “Statement Date”). Such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of Parent and its Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions of the Borrowers during the accounting period covered
by the attached financial statements.

 

3.         The Borrowers are providing the information set forth in Schedule 2
attached hereto to

 

--------------------------------------------------------------------------------


 

demonstrate compliance as of the Statement Date with the covenants described in
Sections 6.11, 7.02, 7.04 and 7.09 of the Agreement.  The financial covenant
analyses and information set forth on Schedule 2 attached hereto are true and
accurate on and as of the Statement Date.

 

4.         As of the date hereof, Parent’s Debt Rating (if any) is
                 .1

 

5.         Attached hereto on Schedule 3 are the operating statements setting
forth the NOI for each of the Qualified Revenue-Producing Properties for the
fiscal quarter ending on the Statement Date (or such shorter period that such
statements are available for).  The undersigned hereby certifies that such
operating statements are true and correct.

 

6.         A review of the activities of the Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default exists.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

7.         [Except as set forth below, the]2[The] representations and warranties
of the Borrowers contained in Article V of the Agreement, and any
representations and warranties of any Borrower that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects only as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

--------------------------------------------------------------------------------

1  Specify whether such Debt Rating is based on Parent’s long-term unsecured
debt rating or Parent’s long-term corporate issuer rating.

2  Use only in connection with delivery of quarterly/annual Compliance
Certificate if additional exceptions to the truth and correctness in all
material respects of such representations and warranties apply, and specifically
include a sentence at the end of this paragraph 7 identifying such additional
exceptions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                        ,                      .

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC., a

 

Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                             (“Statement Date”)

 

SCHEDULE 2

 

to the Compliance Certificate

 

($ in 000’s)

 

I.

Section 7.09(a) — Fixed Charge Coverage Ratio.

 

 

 

 

 

 

A.

Adjusted EBITDA for the four quarter period ended on Statement Date:

 

$                 

 

 

 

 

 

.

B

Debt Service of the Parent and its Subsidiaries for the four quarter period
ended on Statement Date:

 

$                 

 

 

 

 

 

 

C.

Preferred Distributions (other than redemptions) of Parent and its Subsidiaries
during the four quarter period ended on Statement Date:

 

$                 

 

 

 

 

 

 

D.

Line I.B. + Line I.C.:

 

$                 

 

 

 

 

 

 

E.

Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.D.):

 

        to 1.00

 

 

 

 

 

 

F.

Compliance Ratio:

 

  >1.50:1.00

 

 

 

 

 

 

G.

Covenant Compliance:

 

Yes     No    

 

 

 

 

II.

Section 7.09(b) — Secured Debt Ratio.

 

 

 

 

 

 

A.

Secured Debt of Parent and its Subsidiaries, other than the Obligations, at
Statement Date:

 

$                 

 

 

 

 

 

 

B.

Adjusted Tangible Assets of Parent and its Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

C.

Secured Debt to Adjusted Tangible Assets (Line II.A. ÷ Line II.B):

 

        to 1.00

 

 

 

 

 

 

D.

Compliance Ratio:

 

<40.0%   

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes     No    

 

 

 

 

III.

Section 7.09(c) — Leverage Ratio.

 

 

 

 

 

 

A.

Adjusted Total Indebtedness of Parent and Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

B.

Adjusted Tangible Assets of Parent and its Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

C.

Amount of Excluded Indebtedness deducted in

 

 

 

--------------------------------------------------------------------------------


 

 

 

connection with the determination of Adjusted Total Indebtedness of Parent and
its Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

D.

Leverage Ratio (Line III.A. ÷ (Line III.B – Line III.C.)):

 

        to 1.00

 

 

 

 

 

 

E.

Compliance Ratio:

 

   <60.0%3

 

 

 

 

 

 

F.

Covenant Compliance:

 

Yes     No    

 

 

 

 

IV.

Section 7.09(d) — Minimum Book Value.

 

 

 

 

 

 

A.

$2,000,000,000

 

$                 

 

 

 

 

 

 

B.

50% of net issuance proceeds at Statement Date of all Equity Offerings from and
after January 28, 2011 excluding Exchange Proceeds:

 

$                 

 

 

 

 

 

 

C.

Sum of Line IV.A and IV.B:

 

$                 

 

 

 

 

 

 

D.

Minimum Book Value at Statement Date:

 

$                 

 

 

 

 

 

 

E.

Compliance Ratio:

Line IV.D > Line IV.C

 

 

 

 

 

F.

Covenant Compliance:

Yes     No    

 

 

 

 

V.

Section 7.09(e) — Interest Coverage Ratio.

 

 

 

 

 

 

A.

Adjusted NOI from the Qualified Asset Pool Properties for the four quarter
period ended on the Statement Date:

 

$                 

 

 

 

 

 

 

B.

Aggregate Interest Charges for the four quarter period ended on the Statement
Date in respect of the unsecured Indebtedness of the Parent and its
Subsidiaries:

 

$                 

 

 

 

 

 

 

C.

Line V.A ÷ Line V.B:

 

          :1.00

 

 

 

 

 

 

D.

Minimum Coverage:

 

>2.00:1.00

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes     No    

 

 

 

 

VI.

Section 7.09(f) — Unsecured Leverage Ratio.

 

 

 

 

 

 

A.

Aggregate unsecured Indebtedness of Parent and Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

B.

Unencumbered Asset Value of Parent and its Subsidiaries at Statement Date:

 

$                 

 

--------------------------------------------------------------------------------

3 Revise to 65.0% as set forth in the Agreement, if applicable

 

--------------------------------------------------------------------------------


 

 

C.

Value attributable to Qualified Land and Qualified Development Assets in excess
of 35% of the Unencumbered Asset Value of Parent and its Subsidiaries at
Statement Date:

 

$                 

 

 

 

 

 

 

D.

Value attributable to Qualified

Revenue-Producing Properties, Qualified Land, Qualified Development Assets and
Qualified Joint Ventures that are located outside the United States or Canada in
excess of 30% of the Unencumbered Asset Value at Statement Date:

 

$                 

 

 

 

 

 

 

E.

Adjusted Unencumbered Asset Value of Parent and its Subsidiaries at Statement
Date (Line VI.B. — Line VI.C. — Line VI.D.)

 

$                   

 

 

 

 

 

 

F.

Unsecured Leverage Ratio (Line VI.A. ÷ Line VI.E.):

 

        to 1.00

 

 

 

 

 

 

G.

Compliance Ratio:

 

<60.0%

 

 

 

 

 

 

H.

Covenant Compliance:

 

Yes     No    

 

 

 

 

VII.

Section 7.09(g) — Unsecured Debt Yield.

 

 

 

 

 

 

A.

Adjusted NOI from the Qualified Asset Pool Properties for the four quarter
period ended on the Statement Date4:

 

$                 

 

 

 

 

 

 

B.

Aggregate unsecured Indebtedness of Parent and Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

C.

Unrestricted Cash of Parent and Subsidiaries at Statement Date:

 

$                 

 

 

 

 

 

 

D.

Unsecured Debt Yield (Line VII.A. ÷ (Line VII.B. — Line VII.C.):

 

         %

 

 

 

 

 

 

E.

Compliance Ratio:

 

>12.00%

 

 

 

 

 

 

F.

Covenant Compliance:

 

Yes     No    

 

 

 

 

VIII.

Section 7.04 — Restricted Payments.

 

 

 

 

 

 

A.

Restricted Payments by Parent for the four quarter period ended on the Statement
Date:

 

$                 

 

 

 

 

 

 

B.

Funds From Operations of Parent and its Subsidiaries for the most recent four
consecutive fiscal quarters ending on the Statement Date:

 

$                 

 

 

 

 

 

 

C.

(Line VIII.A. ÷ Line VIII.B.):

 

               %

 

--------------------------------------------------------------------------------

4 Including adjustments set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

 

D.

Compliance Percentage:

 

<95%

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes     No    

 

 

o Compliance based on Line VIII.D percentage

 

 

 

 

o Compliance based on REIT Status or to avoid payment of federal or state income
or excise tax

 

 

 

 

 

 

IX.

Section 7.02 - Investments.

 

 

 

 

 

 

A.

Development Investments at the Statement Date:

 

$                 

 

 

 

 

 

 

B.

Undeveloped land without improvements at the Statement Date:

 

$                 

 

 

 

 

 

 

C.

Other Real Property (other than an improved real estate property used
principally for office, manufacturing, warehouse, research, laboratory, health
sciences or technology purposes and appurtenant amenities) at the Statement
Date:

 

$                 

 

 

 

 

 

 

D.

Sum of Line IX.A. + Line IX.B. + Line IX.C.:

 

$                 

 

 

 

 

 

 

E.

Adjusted Tangible Assets at the Statement Date:

 

$                 

 

 

 

 

 

 

F.

Line IX.D. ÷ Line IX.E.:

 

               %

 

 

 

 

 

 

G.

Compliance Percentage:

 

<35%

 

 

 

 

 

 

H.

Covenant Compliance:

 

Yes     No    

 

 

 

 

 

 

I.

Other non-Real Property Investments at the Statement Date

(not otherwise permitted under Section 7.02):

 

$                 

 

 

 

 

 

 

J.

Line IX.I. ÷ Line IX.E:

 

               %

 

 

 

 

 

 

K.

Compliance Percentage:

 

<15%

 

 

 

 

 

 

L.

Covenant Compliance:

 

Yes     No    

 

 

 

 

X.

Section 6.11 — Aggregate Occupancy Level of Qualified Revenue-Producing
Properties.

 

 

 

 

 

 

A.

Aggregate occupancy level (on a portfolio basis) of Qualified Revenue-Producing
Properties:

 

                %

 

 

 

 

 

 

B.

Compliance Percentage:

 

>80%

 

 

 

 

 

 

C.

Covenant Compliance:

 

Yes     No    

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

to the Compliance Certificate

 

INFORMATION REGARDING OPERATING STATEMENTS

FOR QUALIFIED REVENUE-PRODUCING PROPERTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Loan Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
term loan facility established by the Loan Agreement and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor:
                                                                                                

 

 

2.

Assignee:
                                                                                                
[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

3.

Borrowers: Alexandria Real Estate Equities, Inc.; Alexandria Real Estate
Equities, L.P.; ARE-QRS Corp. and the other Borrowers party to the Loan
Agreement.

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Loan Agreement.

 

--------------------------------------------------------------------------------

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

5.

Loan Agreement:  Term Loan Agreement, dated as of December 6, 2011, among
Alexandria Real Estate Equities, Inc., Alexandria Real Estate Equities, L.P.,
ARE-QRS Corp., the other Borrowers party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent.

 

 

6.

Assigned Interest:

 

Facility Assigned

 

 

Aggregate Amount of

Commitment/Loans

for all Lenders*

 

 

Amount of

Commitment/Loans

Assigned*

 

 

Percentage Assigned

of

Commitment/Loans

 

 

CUSIP Number

Term Loan

 

 

$                         

 

 

$                         

 

 

                          %

 

 

 

 

[7.            Trade Date:                                  ]

 

Effective Date:                           , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Consented to, if applicable, and Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented to, if applicable:

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC., a

 

Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.       Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.       Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06 of the Loan Agreement (subject to such consents, if any, as may be
required under Section 10.06 of the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [date], is by and between
                              , a                                [corporation]
(the “Subsidiary”), the Parent (as hereinafter defined) and the Administrative
Agent (as hereinafter defined) pursuant to that certain Term Loan Agreement,
dated as of December 6, 2011 (as amended, restated, amended and restated,
supplemented, extended or otherwise modified in writing from time to time, the
“Loan Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland
corporation (“Parent”), Alexandria Real Estate Equities, L.P., a Delaware
limited partnership (“Operating Partnership”), ARE-QRS Corp., a Maryland
corporation (“QRS”), the other borrowers from time to time party thereto
(together with Parent, Operating Partnership and QRS, collectively, the
“Borrowers”), each lender from time to time party thereto (individually, a
“Lender” and collectively, the “Lenders”) and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms not otherwise defined herein are defined in the Loan
Agreement.

 

The Subsidiary has indicated its desire to become a Borrower pursuant to
Section 6.12 of the Loan Agreement.

 

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.         The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Loan Agreement and a “Borrower” for all purposes of the Loan Agreement, and
shall have all of the obligations of a Borrower thereunder as if it had executed
the Loan Agreement.  The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Borrowers contained in the Loan Agreement.  Without limiting the generality
of the foregoing terms of this paragraph 1, the Subsidiary hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers, with respect to the prompt
payment and performance of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

 

2.         The Subsidiary acknowledges and confirms that it has received a copy
of the Loan Agreement and the Schedules and Exhibits thereto.

 

3.         The Parent, on behalf of the Borrowers, confirms that all of its
Obligations under the Loan Agreement are, and upon the Subsidiary becoming a
Borrower shall continue to be, in full force and effect.

 

4.         The Parent, on behalf of the Borrowers, and the Subsidiary agree that
at any time and from time to time, upon the written request of the
Administrative Agent, it will execute and deliver such further documents and do
such further acts and things as the Administrative Agent may reasonably request
in order to effect the purposes of this Agreement.

 

5.         This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.         This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Subsidiary and the Parent has caused this
Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

 

[                                                                              ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for itself and the other Lenders

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to:

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LENDER JOINDER AGREEMENT

 

This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of              
    , 20      is entered into by and among Alexandria Real Estate
Equities, Inc., a Maryland corporation (“Parent”),
                                          (the “Additional Lender”) and the
Administrative Agent (as hereinafter defined) pursuant to that certain Term Loan
Agreement, dated as of December 6, 2011 (as amended, restated, amended and
restated, supplemented, extended or otherwise modified in writing from time to
time, the “Loan Agreement”), among Parent, Alexandria Real Estate Equities,
L.P., a Delaware limited partnership (“Operating Partnership”), ARE-QRS Corp., a
Maryland corporation (“QRS”), the other borrowers from time to time party
thereto (together with Parent, Operating Partnership and QRS, collectively, the
“Borrowers”), each lender from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Capitalized terms not otherwise defined
herein are defined in the Loan Agreement.

 

The Additional Lender desires to become a Lender pursuant to the terms of the
Loan Agreement.

 

Accordingly, the Additional Lender hereby agrees as follows with the
Administrative Agent and Parent (on behalf of the Borrowers):

 

The Additional Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Additional Lender will be deemed to be a party
to the Loan Agreement and a “Lender” for all purposes of the Loan Agreement and
the other Loan Documents, and shall have all of the rights and obligations of a
Lender thereunder as fully as if it has executed the Loan Agreement and the
other Loan Documents.  The Additional Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Agreement and in the other Loan Documents which are
binding upon the Lenders, including, without limitation all of the
authorizations of the Lenders set forth in Article IX of the Loan Agreement.

 

The Administrative Agent confirms that all of the obligations of the other
Lenders under the Loan Agreement are, and upon the Additional Lender becoming a
Lender shall continue to be, in full force and effect.  The Administrative Agent
further confirms that immediately upon execution of this Agreement by the
parties hereto, that the Additional Lender shall become a Lender under the Loan
Agreement.

 

The Additional Lender agrees (i) that, concurrently herewith, it will execute
and deliver to the Administrative Agent the Bank of America Agent Questionnaire
attached hereto as Schedule 1, and (ii) that, at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

 

The Additional Lender’s new interest shall be:

 

Credit Facility

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

 

Amount of
Commitment/Loans for
Additional Lender

 

 

Additional Lender’s
Percentage of Aggregate
Amount of
Commitment/Loans

Loans

 

 

$                

 

 

$                

 

 

                %

 

--------------------------------------------------------------------------------


 

The Additional Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Loan Agreement, (ii) from and after the date hereof, it shall
be bound by the provisions of the Loan Agreement and, to the extent of its
Applicable Percentage, shall have the rights and obligations of a Lender
thereunder, (iii) it has received a copy of the Loan Agreement and the Schedules
and Exhibits thereto, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement on the basis of which it has made such
analysis and decision, and (iv) attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Loan Agreement (including
Section 3.01 thereof), duly completed and executed by the Additional Lender; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Agent, Parent and the Additional Lender
have caused this Agreement to be duly executed by their authorized officers, as
of the day and year first above written.

 

 

[                                                                                           ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for itself and the other Lenders

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation, for itself and on behalf of the other Borrowers

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BANK OF AMERICA AGENT QUESTIONNAIRE

 

See attached.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY

 

CONFIDENTIAL

 

Section 13

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

HENRY PENNELL

                                                                           FAX
#:

 

214.290.9448

 

I.      Borrower Name:        Alexandria Real Estate Equities, Inc.

 

$

 

$600 MILLION

 

Type of Credit Facility TERM LOAN

 

II.    Legal Name of Lender of Record for Signature Page:

 

 

 

 

 

 

·

Signing Credit Agreement

           YES

           NO

·

Coming in via Assignment

           YES

           NO

 

III.   Type of Lender:
______________________________________________________________________________________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other – please specify)

 

IV.Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.   Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

IntraLinks E Mail

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?        YES         NO

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

(Attention)

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

IX.   Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number
(TIN):                                         ___ ___  -  ___ ___ ___ ___ ___
___

 

 

Tax Withholding Form Delivered to Bank of America*:

 

                   W-9

 

                   W-8BEN

 

                   W-8ECI

 

                   W-8EXP

 

                   W-8IMY

 

 

Tax  Contact

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

 

CONFIDENTIAL

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

 

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g322091kg37i001.jpg]

 

X. Bank of America Payment Instructions:

 

 

Pay to:

 

Bank of America, N.A.

 

 

 

ABA # 026009593

 

 

 

New York, NY

 

 

 

Acct. #     1292000883

 

 

 

Attn: Corporate Credit Services

 

 

 

Ref: Alexandria Real Estate Equities, Inc.

 

 

--------------------------------------------------------------------------------